Exhibit 10.456

 

PURCHASE AND SALE AGREEMENT

 

AMONG

 

FRC WEST PROPERTY, L.L.C.;

AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.; and

IDS PROPERTY CASUALTY INSURANCE COMPANY,

 

collectively, SELLER

 

AND

 

INLAND REAL ESTATE ACQUISITIONS, INC., or its designees,

 

collectively, PURCHASER

 

DATED AS OF DECEMBER 16, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

SALE OF PROPERTIES

 

 

 

 

2.

PURCHASE PRICE AND DEPOSIT

 

 

 

 

3.

APPORTIONMENTS

 

 

 

 

4.

CLOSING DATE

 

 

 

 

5.

PERMITTED ENCUMBRANCES

 

 

 

 

6.

TITLE

 

 

 

 

7.

PROPERTY NOT INCLUDED IN SALE

 

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

9.

CLOSING COSTS

 

 

 

 

10.

CONDITIONS PRECEDENT TO CLOSING

 

 

 

 

11.

DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING

 

 

 

 

12.

DOCUMENTS AND PAYMENTS TO BE DELIVERED BY PURCHASER AT CLOSING

 

 

 

 

13.

OPERATION OF THE PROPERTIES PRIOR TO THE CLOSING DATE

 

 

 

 

14.

AS-IS

 

 

 

 

15.

BROKER

 

 

 

 

16.

CASUALTY; CONDEMNATION

 

 

 

 

17.

REMEDIES

 

 

 

 

18.

INTENTIONALLY DELETED

 

 

 

 

19.

INTENTIONALLY DELETED

 

 

 

 

20.

INTENTIONALLY DELETED

 

 

 

 

21.

ASSIGNMENT

 

 

 

 

22.

INTENTIONALLY DELETED

 

 

 

 

23.

NOTICES

 

 

 

 

24.

PROPERTY INFORMATION AND CONFIDENTIALITY

 

 

 

 

25.

MISCELLANEOUS

 

 

 

 

SCHEDULES:

 

 

 

1-A

DESCRIPTION OF THE LAND (20022 N. 31st Ave., Phoenix, AZ)

 

l-B

DESCRIPTION OF THE LAND (20002 N. 19th Ave., Phoenix, AZ)

 

1-C

DESCRIPTION OF THE LAND (1001 N. 3rd Ave. South, Minneapolis, MN)

 

1-D

DESCRIPTION OF THE LAND (3500 Packerland Dr., Depere, WI)

 

 

i

--------------------------------------------------------------------------------


 

1-E

INTENTIONALLY OMITTED.

 

1-F

DESCRIPTION OF THE LAND (4315 South 2700 West, Salt Lake City, UT)

 

1-G

DESCRIPTION OF THE LAND (7701 Airport Center, Greensboro, NC)

 

1-H

DESCRIPTION OF THE LAND (777 American Expressway, Ft. Lauderdale, FL)

 

2

PERMITTED ENCUMBRANCES

 

8(4)(2)

MATERIALLY CONTRAVENED DOCUMENTS

 

8(4)(4)

DUE DILIGENCE ITEMS DELIVERED TO PURCHASER

 

 

 

 

EXHIBITS:

 

 

 

 

A.

FORM OF ESCROW AGREEMENT

 

B.

SELLER’S EQUIPMENT AND PERSONALTY

 

C.

DOCUMENTS TO WHICH SELLER IS A PARTY

 

D.

FORM OF SNDA

 

E.

FORM OF DEEDS

 

F.

FORM OF LEASE

 

G.

NON-FOREIGN AFFIDAVIT UNDER INTERNAL REVENUE CODE SECTION 1445(b)(2)

 

 

ii

--------------------------------------------------------------------------------


 

TABLE OF DEFINED TERMS

 

The following capitalized teams are defined in the respective Section of the
Agreement identified below:

 

•              “AEPC Property” - as such term is defined in the WHEREAS clauses
hereof.

 

•              “AESC - F Property” - as such term is defined in the WHEREAS
clauses hereof.

 

•              “AESC - G Property” - as such term is defined in the WHEREAS
clauses hereof.

 

•              “AESC - P Property” - as such term is defined in the WHEREAS
clauses hereof.

 

•              “AESC - SLC Property” - as such term is defined in the WHEREAS
clauses hereof.

 

•              “Agreement” - as such term is defined in the opening paragraph
hereof.

 

•              “CITIGROUP” - as such term is defined in Section 15 hereof.

 

•              “Closing” - as such term is defined in Section 4 hereof.

 

•              “Closing Date” - as such term is defined in Section 4 hereof.

 

•              “Data Center Property” - as such term is defined in the WHEREAS
clauses hereof.

 

•              “Deed” - as such term is defined in Section 11(1) hereof.

 

•              “Deposit” - as such term is defined in Section 2(2) hereof.

 

•              “Environmental Laws” - as such term is defined in Section 14(1)
hereof.

 

•              “Excess Land” – as such term is defined in Section 4 hereof.

 

•              “Escrow Agent” - as such term is defined in Section 2(3) hereof.

 

•              “Exculpated Parties” - as such term is defined in Section 8(1)
hereof.

 

•              “FRC” - as such term is defined in the opening paragraph hereof.

 

•              “FRC-W Property” - as such term is defined in the WHEREAS clauses
hereof.

 

•              “Governmental Action” - as such term is defined in
Section 8(4)(3) hereof.

 

•              “Governmental Authority” - as such term is defined in
Section 8(4)(3) hereof.

 

•              “Guarantor” - as such term is defined in Section 8(4)(2)(B)
hereof.

 

iii

--------------------------------------------------------------------------------


 

•              “Hazardous Substances” - as such term is defined in Section 14(1)
hereof.

 

•              “Involuntary Liens” - as such term is defined in Section 6(2)
hereof.

 

•              “IDS” - as such term is defined in the opening paragraph hereof.

 

•              “Lease” - as such term is defined in Section 11(2) hereof.

 

•              “Permitted Encumbrances” - as such term is defined in Section 5
hereof.

 

•              “Property” or “Properties” - as such term is defined in the
WHEREAS clauses hereof.

 

•              “Property Information” - as such term is defined in Section 24(4)
hereof.

 

•              “Purchase Price” - as such term is defined in Section 2 hereof.

 

•              “Purchaser” - as such term is defined in the opening paragraph
hereof.

 

•              “Purchaser’s Representatives” - as such term is defined in
Section 24(4) hereof.

 

•              “Seller” - as such term is defined in the opening paragraph
hereof.

 

•              “Seller’s Affiliates” - as such term is defined in Section 25(5)
hereof

 

•              “Subdivision Properties” - as such term is defined in Section 4
hereof.

 

•              “Surveys” - as such term is defined in Section 6(1)(i) hereof.

 

•              “Surviving Obligations” - as such term is defined in
Section 25(19) hereof.

 

•              “Taking” - as such term is defined in Section 16(2) hereof.

 

•              “TCC” - as such term is defined in Section 14(3) hereof

 

•              “Termination Obligations” - as such term is defined in
Section 17(1) hereof.

 

•              “Third Party Reports” - as such term is defined in Section 8(1)
hereof.

 

•              “Title Commitments” - as such term is defined in Section 6(1)(i)
hereof.

 

•              “Title Company” - as such term is defined in Section 6(1)(ii)
hereof.

 

•              “Title Items” - as such term is defined in Section 6(1)(i)
hereof.

 

•              “Title Objection Letters” - as such term is defined in
Section 6(1)(i) hereof.

 

iv

--------------------------------------------------------------------------------


 

•              “Transfer Tax Payments” - as such term is defined in Section 9
hereof.

 

•              “Transfer Tax Return” - as such term is defined in Section 9
hereof.

 

•              “TRS” - as such term is defined in the opening paragraph hereof

 

•              “TRS Properties” - as such term is defined in the opening
paragraph hereof.

 

•              “Unacceptable Encumbrances” - as such term is defined in
Section 6(1)(ii) hereof

 

•              “Voluntary Liens” - as such term is defined in Section 6(2)
hereof.

 

v

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the      day
of        , 2004, by and among FRC WEST PROPERTY, L.L.C., an Arizona limited
liability company (“FRC”), AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY,
INC., a New York corporation (“TRS”), and IDS PROPERTY CASUALTY INSURANCE
COMPANY, a Wisconsin corporation (“IDS”), (each individually and collectively,
the “Seller”), each having an office at c/o American Express Company, 200 Vesey
Street, New York, New York 10285, and INLAND REAL ESTATE ACQUISITIONS, INC., a
corporation of the State of Illinois (with its designees, the “Purchaser”),
having an office at c/o The Inland Real Estate Group, Inc., 2901 Butterfield
Road, Oak Brook, Illinois 60523.

 

W I T N E S S E T H

 

WHEREAS, (i) TRS is the owner of the parcels of land described on Schedule 1-A
(the “AESC - P Property”), Schedule 1-C (the “Data Center Property”),
Schedule 1-F (the “AESC - SLC Property”), Schedule 1-G (the “AESC - G Property”)
and Schedule 1-H (the “AESC - F Property”) attached hereto and the buildings
located thereon (such parcels of land and such buildings being hereinafter
referred to collectively together as the “TRS Properties”), (ii) FRC is the
owner of the parcels of land described on Schedule 1-B attached hereto and the
buildings located thereon (the “FRC-W Property”), and (iii) IDS is the owner of
the parcels of land described on Schedule 1-D attached hereto and the buildings
located thereon (the “AEPC Property”), (each of the TRS Properties, the FRC-W
Property, and the AEPC Property referred to individually as a “Property” and
collectively as the “Properties”); and

 

WHEREAS, Seller and Purchaser now desire to enter into an agreement whereby,
subject to the terms and conditions contained herein, (i) Seller shall sell the
Properties to Purchaser and Purchaser shall purchase the Properties from Seller,
and (ii) Seller, or an affiliate of Seller, shall lease back the Properties from
Purchaser.

 

NOW, THEREFORE, in consideration of ten ($10.00) dollars and the mutual
covenants and agreements hereinafter set forth, and intending to be legally
bound hereby, it is hereby agreed as follows:

 

1.             SALE OF PROPERTIES.

 

Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, at the price and upon the terms and conditions set forth in this
Agreement, the Properties.

 

2.             PURCHASE PRICE AND DEPOSIT.

 

(1)           The purchase price to be paid by Purchaser to Seller for the
Properties (the “Purchase Price”) is THREE HUNDRED FORTY-EIGHT MILLION AND
NO/100 ($348,000,000.00) Dollars payable at the Closing by bank wire transfer of
immediately available funds to Seller’s account or to the account or accounts of
such other party or parties as may be designated by Seller on or at least two
(2) business days prior to the Closing Date.

 

Subject to the Canada Contract (as hereinafter defined), this Agreement is
intended to be a single unitary agreement, and Seller is required to sell the

 

--------------------------------------------------------------------------------


 

Properties to Purchaser pursuant to the terms and provisions of this Agreement,
and Purchaser is required to purchase the Properties from Seller pursuant to the
terms and provisions of this Agreement and subject to the conditions contained
herein. The parties agree that the Purchase Price is hereby allocated among the
Properties as follows:

 

Purchaser’s Designees

 

Properties

 

Purchase Price Allocation

 

Deposit Allocation

 

 

 

 

 

 

 

 

 

Inland Western Phoenix
31ST Avenue, L.L.C.

 

AESC - P Property

 

$

54,000,000.00

 

$

2,769,230.77

 

 

 

 

 

 

 

 

 

Inland Western Phoenix
19th Avenue, L.L.C.

 

FRC-W Property

 

$

14,000,000.00

 

$

717,948.85

 

 

 

 

 

 

 

 

 

Inland Western Minneapolis
3rd Avenue, L.L.C.

 

Data Center Property

 

$

95,000,000.00

 

$

4,871,794.85

 

 

 

 

 

 

 

 

 

Inland Western Taylorsville
2700 West, L.L.C.

 

AESC - SLC Property

 

$

48,000,000.00

 

$

2,461,538.44

 

 

 

 

 

 

 

 

 

Inland Western Greensboro
Airport Center, L.L.C.

 

AESC - G Property

 

$

56,000,000.00

 

$

2,871,794.85

 

 

 

 

 

 

 

 

 

Inland Western Plantation
Express, L.L.C.

 

AESC - F Property

 

$

63,000,000.00

 

$

3,230,769.21

 

 

 

 

 

 

 

 

 

Inland Western DePere,
L.L.C.

 

AEPC Property

 

$

18,000,000.00

 

$

923,076.90

 

 

 

 

 

 

 

 

 

 

 

 

 

$

348,000,000.00

 

$

17,846,154.87

 

 

(2)           Simultaneously with the execution of this Agreement by Purchaser,
Purchaser is delivering to Chicago Title Insurance Company, as escrow agent (the
“Escrow Agent”) Purchaser’s tax identification number and (i) an unendorsed bank
check issued by a bank which is a member of the New York Clearinghouse
Association, payable directly to the order of “Chicago Title Insurance Company,
as Escrow Agent” or (ii) a wire transfer of immediately available federal funds
to the Escrow Agent, in the amount of SEVENTEEN MILLION EIGHT HUNDRED FORTY- SIX
THOUSAND, ONE HUNDRED FIFTY-FOUR AND 87/100 ($17,846,154.87) Dollars (the
“Deposit”); provided no Deposit shall be required with respect to the AESC-SLC
Property;

 

(3)           Upon receipt by Escrow Agent of the Deposit, Escrow Agent shall
cause the same to be deposited into an interest bearing account selected by
Escrow Agent (it being agreed that Escrow Agent shall be required to obtain a
rate of interest at least equal to that currently being earned by United States
Government Treasury Bills available on an overnight basis, but shall not be
obligated to obtain any higher rate) in accordance with the terms of that
certain Escrow Agreement of even date herewith between Seller, Purchaser and
Escrow Agent, in substantially the form as attached hereto as Exhibit “A”. If
the Closing shall occur, the

 

2

--------------------------------------------------------------------------------


 

interest on the Deposit, if any, shall be paid to Seller and, if the Closing
shall not occur and this Agreement shall be terminated, then the interest earned
on the Deposit shall be paid to the party entitled to receive the Deposit as
provided in this Agreement, The party receiving such interest shall pay any
income taxes thereon.

 

(4)           Except and to the extent (i) as set forth in Sections 6, 8(5),
10(3) and 17(1), (ii) Seller defaults hereunder or (iii) Seller fails to satisfy
any condition precedent to Purchaser’s obligation to close which is not waived
by Purchaser, the Deposit shall be nonrefundable. At the Closing, the Deposit
shall be paid to Seller, and Purchaser shall deliver the balance of the Purchase
Price (i.e., the Purchase Price less the Deposit) to Escrow Agent for delivery
to Seller in accordance with appropriate closing escrow instructions to be
provided by Seller to Escrow Agent at or prior to Closing. In the event Seller
fails, for reasons beyond Seller’s reasonable control, to close on not more than
two (2) of the Properties, Purchaser shall be entitled to a pro-rated credit of
the Deposit against the Purchase Price based upon the allocation of the Purchase
Price by Property set forth in Section 2 hereof (the “Deposit Allocation”). In
the event Seller fails for reasons beyond Seller’s reasonable control to close
on three (3) or more of the Properties, either party shall have the right, by
notice delivered to the other party, to terminate this Agreement and in the
event of such termination, Purchaser shall be entitled to the return of the
Deposit. Simultaneously with execution of this Agreement, affiliates of Seller
and Purchaser are also entering into a Purchase and Sale Agreement (the “Canada
Contract”) with respect to 101 McNabb Street, Markham, Ontario, Canada (the
“Canada Property”). In the event that Seller fails, for reasons beyond Seller’s
reasonable control, to close on the Canada Property under the Canada Contract,
then the references in the third and fourth sentences of this Section 2(4) to
“not more than two (2) of the Properties”, and “on three (3) or more of die
Properties”, respectively, shall be deemed changed to “not more than one (1) of
the Properties” and “on two (2) or more of the Properties.”

 

(5)           If there shall be any real property tax or assessment appeals with
respect to the period prior to Closing allocable to the Property, Seller may, at
its option and at its sole cost and expense, continue the prosecution of such
appeals and take related action which Seller reasonably deems appropriate in
connection therewith. Purchaser shall have the right, at its sole cost and
expense, to be present at any hearings in connection with such proceedings with
respect to the 2004 calendar year real property taxes. Purchaser shall cooperate
with Seller in connection with such proceedings and appeals and collection of
any refund, credit or rebate of real property taxes paid relating to the time
period prior to the Closing, but shall not be obligated to incur any expense as
a result thereof. With respect to the period prior to Closing, Seller owns and
retains all right, title and interest in and to such real property tax and tax
assessment appeals and all rebates, credits or refunds, and all amounts payable
in connection therewith or resulting from any statutory or legislative change
shall be paid directly to Seller by the applicable authorities. With respect to
the period prior to Closing, if such refund, rebate or credit or any part
thereof is received by Purchaser or otherwise credited to Purchaser or to the
tax roll for the Property, Purchaser shall promptly pay such amount to Seller
unless Purchaser or the lessor under the Lease is obligated to pay such amount
to the tenant under the Lease. Purchaser agrees that it shall make available to
Seller

 

3

--------------------------------------------------------------------------------


 

copies of all correspondence and other documentation relating to the
reassessment of real property taxes relating to Property, which comes into the
possession or control of the Purchaser subsequent to the Closing and relates to
real property taxes for the period prior to the Closing.

 

The provisions of this Section 2(5) shall survive the Closing.

 

(6)           Purchaser shall forthwith restore any damage to the Property
resulting from any audits, inspections or tests performed for or on behalf of
Purchaser at the Property. Seller reserves, without limiting any of its other
rights at law, equity or under this Agreement, the right to offset against the
Deposit, the cost of repair and restoration of Property necessary as a result of
damage or destruction caused by Purchaser’s “due diligence” which has not been
repaired or restored by Purchaser within a reasonable period of time after
Purchaser has been notified of such damage.

 

3.             APPORTIONMENTS.

 

Insofar as Seller or an affiliate of Seller and Purchaser will be entering into
a Lease at the Closing with respect to each Property, there shall not be any
apportionments or adjustments between Seller or Purchaser with respect to income
and expenses for any Property. The provisions of this Section 3 shall survive
the Closing.

 

4.             CLOSING DATE. The delivery of the Deeds and the consummation of
the transactions contemplated by this Agreement (the “Closing”) shall take place
at a location reasonably agreed upon by Seller and Purchaser, at 10 a.m. local
time on or about December 16, 2004 (the “Closing Date”). Time shall be of the
essence with respect to the obligations of Purchaser to close the sale
contemplated by this Agreement on the Closing Date and execute and deliver a
Lease for each Property that Seller is able to convey in accordance with this
Agreement on the Closing Date. The parties agree that with respect to ancillary
closing documents (i.e., all documents to be delivered at Closing pursuant to
this Agreement except Leases, SNDA’s, estoppels, Memoranda of Leases, Deeds and
any other closing documents that the parties hereto agree to record) required to
be delivered on the Closing Date, executed facsimile copies of ancillary closing
documents shall be acceptable; provided that originals of such ancillary
documents shall be delivered within two (2) business days after the Closing
Date.

 

Purchaser acknowledges that Seller intends to effectuate (i) a legal subdivision
of the AESC-SLC Property and (ii) a legal re-subdivision of the AEPC Property
(the AESC-SLC Property and the AEPC Property, together, the “Subdivision
Properties”). Seller intends to retain ownership of (i) that portion of the
AESC-SLC Property designated as the Excess Land on Schedule 1-F attached hereto
and (ii) a re-subdivided portion of Lot 1 of the AEPC Property (such portions of
the Subdivided Properties being referred to herein as “Excess Land”). Purchaser
further acknowledges that despite Seller’s diligent efforts in pursuing such
legal subdivision and re-subdivision, such subdivision and re-subdivision will
not be completed as of the Closing Date. Purchaser shall cooperate with Seller
in good faith to effectuate such subdivision and re-subdivision including,
without limitation, by signing such documents as may be required to be signed by
the owner of the Excess Land and by appointing Seller as Purchaser’s agent for
purposes of appearing

 

4

--------------------------------------------------------------------------------


 

before any municipal agency or planning commission solely in connection with
effecting the subdivision or re-subdivision of the Excess Land from the balance
of the applicable Subdivision Property and without any other changes to such
Subdivision Property, except those required in order to effectuate the
subdivision or re-subdivision, as applicable, and conditions thereto, and
provided that Purchaser has the reasonable prior right of approval with respect
to such changes. Purchaser and Seller agree that because the Subdivision
Properties will not be legally subdivided or re-subdivided (as applicable) as
desired by Seller by the Closing Date, Seller shall proceed to closing on such
unsubdivided or unre-subdivided Subdivision Propert(ies), together with the
related Excess Land, in accordance with the terms of this Agreement, and Seller
shall have an option, at such times as the previously uncompleted subdivisions
or re-subdivision are legally completed, to purchase the then-subdivided or
re-subdivided Excess Land for a purchase price equal to One and No/100 ($1.00)
Dollar for each such parcel of Excess Land. Purchaser and Seller agree to
cooperate in good faith to effectuate any purchase of Excess Land by Seller in a
timely and orderly manner and Purchaser agrees to execute and deliver to Seller
such documents as may be reasonably required by Seller and its attorneys,
including, without limitation, a special warranty deed and such certificates and
affidavits as may be required by Seller’s title insurance company in order to
convey title to the Excess Land to Seller, free of all liens, encumbrances and
other matters not reasonably acceptable to Seller. Seller agrees that if Excess
Land is conveyed to Seller, Seller shall, at the time of such conveyance,
arrange for updated title commitments (including (i) all endorsements included
in Purchaser’s title insurance policy delivered at the original closing of the
Subdivision Property and the related Excess Land and (ii) only those exceptions
to title as were included in Purchaser’s title insurance policy delivered at the
original closing of the Subdivision Property and the related Excess Land and any
other exceptions to title as may be reasonably approved by or consented to by
Purchaser) and updated ALTA certified surveys showing no survey defects to be
delivered to Purchaser with respect to the applicable Subdivision Property. Upon
the legal completion of a subdivision or re-subdivision hereunder and the
conveyance of title to the Excess Land to Seller, if the fair value (determined
by having the original appraisal for the applicable Subdivision Property
(exclusive of the Excess Land) used in connection with determining the Purchase
Price Allocation for such Subdivision Property updated to the date of the legal
completion of the subdivision, the “Fair Value”), of the Subdivision Property
(exclusive of the Excess Land), exceeds the Purchase Price Allocation (i.e.,
$18,000,000.00 for the AEPC Property and $48,000,000.00 for the AESC-SLC
Property) for such Subdivision Property, then (X) Purchaser shall pay to Seller,
in cash, the difference between (i) the Fair Value of the applicable Subdivision
Property (exclusive of the Excess Land) as of the date of the legal completion
of the subdivision or re-subdivision (as applicable) and (ii) the Purchase Price
Allocation for such Subdivision Property and (Y) the Base Rent (as defined in
the Lease) to be paid by Seller to Purchaser under the Lease for the applicable
Subdivision Property shall be increased proportionately. In the event that the
Fair Value of the Subdivision Property (exclusive of the Excess Land) is less
than the Purchase Price Allocation for such Subdivision Property, then there
shall be no adjustment in the purchase price hereunder or the Base Rent under
the Lease for the applicable Subdivision Property.

 

In the event that a subdivision or re-subdivision is not legally completed by
the date that is 180 days after the Closing Date (“the Subdivision Outside
Date”) or if Seller does not elect to purchase the Excess Land pursuant to its
option as set forth above, then, at the earlier of such date that (i) Seller
gives Purchaser written notice that Seller has elected

 

5

--------------------------------------------------------------------------------


 

not to purchase the Excess Land or (ii) the Subdivision Outside Date has
occurred (such date, the “Re-valuation Date”), (I) Purchaser shall pay to Seller
an amount equal to the difference between (x) the Fair Value of the Subdivision
Property and the Excess Land as of the Re-valuation Date and (y) the Purchase
Price Allocation for the Subdivision Property and (II) the Base Rent to be paid
by Seller to Purchaser under the Lease for the applicable Subdivision Property
shall be increased proportionately.

 

If Seller elects to proceed to subdivide or re-subdivide (as applicable) the
Subdivision Properties, Purchaser and Seller shall cooperate in good faith and
at no cost to Purchaser, to cause the subdivision and re-subdivision and
transfers contemplated by this paragraph to occur in a timely and orderly
manner. Purchaser shall take all action reasonably requested by Seller in order
to effect such subdivision and re-subdivision.

 

5.             PERMITTED ENCUMBRANCES. Subject to Purchaser’s review in
accordance with Section 6(1) below, Seller shall convey and Purchaser shall
accept title to the Properties subject to those matters set forth on
Schedule “2” annexed hereto and made a part hereof (collectively the “Permitted
Encumbrances”); provided, however, that upon the request of either party hereto,
Schedule 2 may be revised after the execution of this Agreement so long as any
subsequent revisions to the Permitted Encumbrances schedule (i) are to include
items of the same type and category as those items set forth on Schedule 2
attached to this Agreement as of the date of the execution of this Agreement,
(ii) are reasonably acceptable to both parties, (iii) do not create any
encroachments or violate any restrictions of record or covenants of record for
the applicable Property(ies) other than encroachments with respect to which
Title Company has agreed to insure over or restrictions of record or covenants
of record that do not interfere with the use or enjoyment of the Properties and
for which the Title Company has agreed to issue a “Comprehensive 1 Endorsement”
or a “Restrictions Endorsement”, in either event confirming “no violations” and
(iv) do not occur after the Closing Date.

 

6.             TITLE.

 

(1)          (i)             Prior to the date of this Agreement, Purchaser has
received (x) title commitments and the related underlying documents (together,
“Title Commitments”) for each of the Properties from the Title Company and (y)
surveys as more particularly described on Schedule 2 as items 1(a)- (h) (the
“Surveys”, together with the Title Commitments, the “Title Items”). Purchaser
has provided Seller with notices for each of the Properties of its comments and
objections to the Title Items (each such notice, a “Title Objection Letter” and
collectively, the “Title Objection Letters”), Purchaser and Seller have, and
shall continue, in good faith, to address Purchaser’s comments and attempt to
eliminate Purchaser’s objections as contained in the Title Objection Letters.
Not later than one (1) business day after Purchaser determines that the Title
Items for a Property are reasonably acceptable, Purchaser shall give notice to
Seller stating same and the Deposit Allocation for such Property shall become
non-refundable to Purchaser, unless Seller defaults hereunder or Seller fails to
satisfy any condition precedent to Purchaser’s obligation to close which is not
waived by Purchaser, in which case the applicable Deposit Allocation shall be
refunded to Purchaser, in accordance with the terms of this Agreement.

 

6

--------------------------------------------------------------------------------


 

(ii)           In the event that, prior to the Closing, (x) Purchaser and Seller
have not, to the reasonable satisfaction of Purchaser, addressed Purchaser’s
comments and/or eliminated Purchaser’s objections to the Title Items as
contained in the Title Objection Letters or (y) Purchaser receives updated Title
Commitments or Surveys which indicate the existence of any liens, encumbrances
or other defects or exceptions in or to title to the Properties other than
Permitted Encumbrances and those identified on the initial Title Items,
(collectively, the “Unacceptable Encumbrances”), subject to which Purchaser is
unwilling to accept title, then provided Purchaser gives Seller notice of the
same within one (1) business day after receipt of such updated Title Items,
Seller shall undertake to eliminate such Unacceptable Encumbrances. Purchaser
hereby waives any right Purchaser may have to advance as objections to title or
as grounds for Purchaser’s refusal to close this transaction any Unacceptable
Encumbrance with respect to which Purchaser has not notified Seller prior to the
Closing (failure to so notify Seller shall be deemed to be a waiver by Purchaser
of its right to raise such Unacceptable Encumbrance as an objection to title or
as a ground for Purchaser’s refusal to close this transaction). Seller, in its
sole discretion, may adjourn the Closing, as to any one of more Properties, one
or more times for up to sixty (60) days in the aggregate in order to attempt, in
good faith, to eliminate Unacceptable Encumbrances and to complete the
subdivision of the AESC-SLC Property. Purchaser shall cooperate with Seller and
shall also use its reasonable good faith efforts to eliminate Unacceptable
Encumbrances. Seller shall cooperate with Purchaser so that Purchaser may obtain
title insurance from Chicago Title Insurance Company (the “Title Company”);
provided, however, in no event shall Seller be required to spend any money or
satisfy any conditions for Chicago Title Insurance Company that Seller would not
have been required to satisfy for LandAmerica and in no event shall extensions
of time be granted in this Section 6(1) for new searches or commitments that
duplicate what is made available to Purchaser by LandAmerica. Purchaser and
Seller shall each pay $195,533.49 in respect of all title searches, reports,
premiums and closing fees in connection with title insurance policies issued by
Chicago Title Insurance Company for the Properties and Chicago Title Insurance
Company’s agreement to act as Escrow Agent.

 

(2)           Notwithstanding anything to the contrary set forth in this
Section 6 or elsewhere in this Agreement, Seller shall not be obligated to bring
any action or proceeding, to make any payments or otherwise to incur any expense
in order to eliminate any Title Item objected to by Purchaser or Unacceptable
Encumbrances not waived by Purchaser or to arrange for title insurance insuring
against enforcement of such Title Items or Unacceptable Encumbrances against, or
collection of the same out of, the Properties; except that Seller shall (A)
either (i) satisfy or (ii) cause a reputable title company to insure over (it
being agreed that Purchaser shall be required to accept such “cure” from any
reputable title company agreeing to insure over such matter) (x) mortgages
voluntarily imposed by Seller, (y) judgments against Seller or (z) other liens
voluntarily imposed by Seller (excluding mechanic’s liens) (collectively,
“Voluntary Liens”) secured by or affecting the Properties which can be satisfied
by payment of liquidated amounts and (B) with respect to (x) judgments as to
which Seller is disputing or contesting, and (y) liens not voluntarily imposed
by Seller (collectively, “Involuntary

 

7

--------------------------------------------------------------------------------


 

Liens”) affecting the Properties which can be satisfied by payment of liquidated
amounts, Seller shall be obligated to spend, with respect to the applicable
affected Property, an amount not to exceed the lesser of (i) two (2%) percent of
the Purchase Price allocated for such Property or (ii) $500,000.00 per affected
Property, to satisfy or cause a reputable title company to insure over (it being
agreed that Purchaser shall be required to accept such “cure” from any reputable
title company agreeing to insure over such matter) such Involuntary Lien.
Without limiting the generality of the preceding provisions of this
Section 6(2), for the purposes of this Agreement (including, without limitation
Sections 6(1) and 17(1)), Seller’s failure or refusal to bring any action or
proceeding, to make any payments or to otherwise incur any expense (except for
Seller’s obligation to satisfy or cause a reputable title insurance company to
insure over such Voluntary Liens and Involuntary Liens as aforesaid) in order to
eliminate Unacceptable Encumbrances not waived by Purchaser or to arrange for
such title insurance shall not be a default by Seller hereunder (willful or
otherwise) and Purchaser shall not be entitled to any damages in connection
therewith. Further, if Purchaser elects not to close the transaction solely due
to Seller’s failure to cure or cause a reputable title company to insure over
any Voluntary Liens or Involuntary Liens as aforesaid, such failure shall not be
a default by Seller hereunder, however, Seller shall reimburse Purchaser for its
actual, reasonable third party costs incurred in connection with this Agreement,
not to exceed $100,000. With respect to any Involuntary Lien, Seller shall not
be permitted to elect to reimburse Purchaser for its actual, reasonable third
party costs incurred in connection with this Agreement in lieu of Seller’s
obligation to attempt to cure an Involuntary Lien as aforesaid; provided,
however, if Seller, in its reasonable opinion reasonably exercised, believes
that the expenditure of the lesser of (i) two (2%) percent of the Purchase Price
allocated for such Property or (ii) $500,000 per affected Property, will not
“cure” such Involuntary Lien, then Seller shall not be obligated to expend such
sums, and Seller shall remain liable to reimburse Purchaser for its actual
reasonable third party costs, not to exceed $100,000. Notwithstanding anything
contained in this Agreement to the contrary, in no event shall Seller be liable
for any damages, cost and/or expenses, including, without limitation, damages,
suffered by Purchaser or any of Purchaser’s affiliates resulting from, or in any
way related to, the expiration of Purchaser’s “rate lock”, which the parties
acknowledge expires on December 17, 2004. With respect to mechanic’s liens,
Seller shall address mechanic’s liens as provided for in the Lease.

 

(3)           If on the Closing Date there are any Liens or other encumbrances,
subject to Section 6(2), which Seller must pay or discharge in order to convey
to Purchaser such title as is herein provided to be conveyed, Seller may use any
portion of the Purchase Price to satisfy the same, provided:

 

(i)            Seller shall deliver to Purchaser or the Title Company, at the
Closing, instruments in recordable form and sufficient to satisfy such Liens or
other encumbrances of record together with the cost of recording or filing said
instruments; or

 

8

--------------------------------------------------------------------------------


 

(ii)           Seller, having made arrangements with the Title Company, shall
deposit with said company sufficient monies acceptable to said company to insure
the obtaining and the recording of such satisfactions; and

 

(iii)          The existence of any such Liens or other encumbrances shall not
be deemed objections to title if Seller shall comply with the foregoing
requirements.

 

(4)           If on the Closing Date there shall be conditional bills of sale,
chattel mortgages or security interests filed against any of the Properties, the
same shall not constitute objections to title provided Seller executes and
delivers an affidavit and an indemnity (in form and substance and from an
indemnitor reasonably acceptable to Purchaser) to the effect either (i) that the
personal property (as defined in the Lease) covered by said conditional bills of
sale, chattel mortgages, or security interests is no longer in or on the
Properties, or (ii) if such personal property is still in or on any of the
Properties, that it has either (x) been fully paid for, (y) is not the personal
property of Seller or (z) would qualify as “Lessee’s Equipment or Personalty”
under any of the Leases.

 

(5)           Any franchise or corporate tax open, levied or imposed against
Seller or other owners in the chain of title that may be a Lien on the Closing
Date, shall not be an objection to title if the Title Company omits same from
the title policy issued pursuant to the Title Commitment or excepts same but
insures Purchaser against collection thereof out of the Properties.

 

(6)           If a search of title discloses judgments, bankruptcies or other
returns against other persons or entities having names the same as or similar to
that of Seller, Seller will deliver to Purchaser and the Title Company an
affidavit stating that such judgments, bankruptcies or other returns are not
against Seller, whereupon, provided the Title Company omits such returns as
exceptions to title or provides affirmative coverage with respect thereto, such
returns shall not be deemed an objection to title.

 

7.             PROPERTY NOT INCLUDED IN SALE.

 

Notwithstanding anything to the contrary contained herein, it is expressly
agreed by the parties hereto that any alterations at, on or in any of the
Properties that (i) are readily removable without unrepaired damage to the
Property, (ii) do not reduce the value, economic life or utility of the Property
if removed, (iii) are not integral to the structure or operation of the
Property, and (iv) are not required for the lawful occupancy of the Property
shall not be included in the Properties to be sold to Purchaser hereunder. In
addition, Seller’s Equipment and Personalty as described on Exhibit “B”,
attached hereto and made a part hereof, shall also not be included in the
Properties to be sold to Purchaser hereunder. With respect to the FRC-W
Property, FRC shall assign to TRS at Closing all of FRC’s right, title and
interest in the property described above in this paragraph (including but not
limited to Seller’s Equipment and Personalty described on Exhibit “B” attached
hereto) as not being sold to Purchaser hereunder.

 

8.             REPRESENTATIONS AND WARRANTIES.

 

(1)           Purchaser expressly acknowledges that, except as expressly set
forth in this Agreement or in any Lease, neither Seller, nor any person acting
on behalf of Seller,

 

9

--------------------------------------------------------------------------------


 

nor any person or entity which prepared or provided for any of the materials
reviewed by Purchaser in conducting its due diligence, nor any direct or
indirect officer, director, partner, shareholder, employee, agent,
representative, accountant, advisor, attorney, principal, affiliate, consultant,
contractor, successor or assign of any of the foregoing parties (Seller, and all
of the other parties described in the preceding portions of this sentence (other
than (i) Purchaser and (ii) any parties who have issued writings which
specifically state that Purchaser is entitled to rely upon the accuracy,
truthfulness or completeness thereof or delivered a Third Party Report) shall be
referred to herein collectively as the “Exculpated Parties”) has made any oral
or written representations or warranties, whether expressed or implied, by
operation of law or otherwise, with respect to the Properties (including,
without limitation, the environmental condition of the Properties), the zoning
and other laws, regulations and rules applicable thereto or the compliance by
the Properties therewith, the revenues and expenses generated by or associated
with the Properties, or otherwise relating to the Properties or the transactions
contemplated herein. Without limiting the generality of the foregoing, Purchaser
has not relied on any representations or warranties, and neither Seller nor any
of Seller’s Affiliates, nor any of their agents or representatives has or is
willing to make any representations or warranties, express or implied, other
than as may be expressly set forth herein and in the Lease, as to (i) the status
of title to the Properties, (ii) existing lease agreements, (iii) the current or
future real estate tax liability, assessment or valuation of the Properties;
(iv) the potential qualification of the Properties for any and all benefits
conferred by any laws whether for subsidies, special real estate tax treatment,
insurance, mortgages or any other benefits, whether similar or dissimilar to
those enumerated; (v) the compliance of the Properties in their current or any
future state with applicable laws or any violations thereof, including, without
limitation, those relating to access for the handicapped, environmental or
zoning matters, and the ability to obtain a change in the zoning or a variance
in respect to the Properties’ non-compliance, if any, with zoning laws; (vi) the
nature and extent of any right-of-way, lease, possession, lien, encumbrance,
license, reservation, condition or otherwise; (vii) the availability of any
financing for the purchase, alteration, rehabilitation or operation of the
Properties from any source, including, without limitation, any government
authority or any lender; (viii) the current or future use of the Properties,
including, without limitation, the Properties’ use for commercial, manufacturing
or general office purposes; (ix) the present and future condition and operating
state of any personal property and the present or future structural and physical
condition of the improvements on the Properties, their suitability for
rehabilitation or renovation, or the need for expenditures for capital
improvements, repairs or replacements thereto; (x) the viability or financial
condition of any tenant; (xi) the status of the leasing market in which the
Properties are located; or (xii) the actual or projected income or operating
expenses of the Properties.

 

(2)           Purchaser expressly acknowledges that it is acquiring the
Properties based solely on its own independent investigation and inspection of
the Properties and not in reliance on any information provided by Seller, or any
of the other Exculpated Parties, except for the representations expressly set
forth herein or in any Lease, Notwithstanding anything to the contrary herein,
as used herein the term “Exculpated Parties” shall not include any parties or
entities who have prepared any of the Third Party Reports, but in no event shall
this sentence be deemed to exclude

 

10

--------------------------------------------------------------------------------


 

Seller nor any direct or indirect officer, director, partner, shareholder or
employee of Seller as an Exculpated Party. “Third Party Reports” shall mean all
Environmental Reports (as defined in any Lease), appraisals, certificates,
reports, assessments, studies or other information delivered to Purchaser for
its review with respect to the Properties. Purchaser acknowledges that Seller
has afforded Purchaser the opportunity for full and complete investigations,
examinations and inspections of the Properties and all Property Information.
Purchaser further acknowledges and agrees that (i) the Property Information
delivered or made available to Purchaser and Purchaser’s Representatives by
Seller or Seller’s Affiliates, or any of their agents or representatives may
have been prepared by third parties and may not be the work product of Seller
and/or any of Seller’s Affiliates; (ii) neither Seller nor any of Seller’s
Affiliates has made any independent investigation or verification of, or has any
knowledge of, the accuracy or completeness of, the Property Information; (iii)
the Property Information delivered or made available to Purchaser and
Purchaser’s Representatives is furnished to each of them at the request, and for
the convenience of, Purchaser; (iv) Seller expressly disclaims any
representations or warranties with respect to the accuracy or completeness of
the Property Information prepared by either Seller or any third-party vendors
and Purchaser releases Seller and Seller’s Affiliates, and their agents and
representatives, from any and all liability with respect thereto; and (v) any
further distribution of the Property Information is subject to Section 24.
Purchaser and Seller hereby agree that this paragraph does not constitute a
waiver of any of Purchaser’s rights or Seller’s obligations that arise in
connection with the offering memorandum covering the subject matter of and
issued in connection with this Agreement.

 

(3)           This Agreement, as written, contains all the terms of the
agreement entered into between the parties as of the date hereof, and Purchaser
acknowledges that neither Seller nor any of Seller’s Affiliates, nor any of
their agents or representatives, nor any broker has made any representations or
held out any inducements to Purchaser, and Seller hereby specifically disclaims
any representation, oral or written, past, present or future, other than those
specifically set forth in Sections 8 and 14 and in the Lease. Purchaser
acknowledges and agrees that Seller’s liability with respect to Seller’s
representations and warranties in this Agreement and the Leases shall be limited
to Seller or Seller’s interest in the Properties, and Purchaser shall have no
recourse against Seller’s Affiliates, or their respective directors,
shareholders, employees, agents, representatives, whom shall have no personal
liability. Purchaser further acknowledges and agrees that its obligations under
this Agreement shall not be subject to any financing contingency or other
contingencies or satisfaction of conditions except to the extent specifically
set forth herein and Purchaser shall have no right to terminate this Agreement
or receive a return of the Deposit (or the accrued interest thereon), except as
expressly provided in the Agreement.

 

(4)           Each Seller, individually and not jointly, represents and warrants
to the respective Purchaser as follows:

 

1.             Seller is validity existing and in good standing under the laws
of its State of incorporation and the State in which it owns any property.
Seller has either (i) the company or (ii) corporate power and authority

 

11

--------------------------------------------------------------------------------


 

to conduct its business in all material respects as now conducted, to own or
hold its Property, to lease its Property and to enter into and perform its
obligations under this Agreement and when executed and delivered will have
either (i) the company or (ii) the corporate power and authority to enter into
and perform its obligations under the documents described on Exhibit “C”
attached hereto. To the extent applicable, Seller is duly qualified to do
business and is in good standing as a foreign business entity in the
jurisdiction where it owns property.

 

2.             (A) This Agreement has been and, when executed and delivered by
the Seller, each of the documents required to be executed and/or delivered
pursuant to Section 11 hereof, including but not limited to those described on
Exhibit “C”, will have been duly (a) authorized by all necessary (i) company or
(ii) corporate action, and (b) executed and delivered to Purchaser. At Closing,
performance of this Agreement and each of the documents required to be executed
and/or delivered pursuant to Section 11 hereof, including but not limited to
those described on Exhibit “C”, that have been executed and delivered by Seller
to Purchaser will not, (x) require any approval of the members/stockholders of
Seller or any approval or consent of any trustee or holder of any indebtedness
or obligation of Seller, other than such consents and approvals as have been
obtained, (y) contravene any applicable law binding on Seller or (z) except as
set forth on Schedule 8(4)(2), materially contravene or result in any material
breach of or constitute any material default under Seller’s organizational
documents or any indenture, judgment, order, mortgage, loan agreement, contract,
partnership or joint venture agreement, lease or other agreement or instrument
to which Seller is a party or by which Seller is bound, or result in the
creation of any Lien upon any Property.

 

(B) When executed and delivered by American Express Financial Corporation
(“Guarantor”) at Closing, the Guaranty will have been duly (a) authorized by all
necessary corporate action, and (b) executed and delivered to Purchaser. At
Closing, performance of the Guaranty will not, (x) require any approval of the
stockholders of Guarantor or any approval or consent of any trustee or holder of
any indebtedness or obligation of Guarantor other than such consents and
approvals as have been obtained, (y) contravene any applicable law binding on
Guarantor or (z) except as set forth on Schedule 8(4)(2), materially contravene
or result in any material breach of or constitute any material default under the
organizational documents of Guarantor, or any indenture, judgment, order,
mortgage, loan agreement, contract, partnership or joint venture agreement,
lease or other agreement or instrument to which Guarantor is a party or by which
Guarantor is bound, or result in the creation of any Lien upon the Property.

 

3.             All action by any Governmental Authority (“Governmental Action”)
required in connection with the execution, delivery and performance by Seller of
the documents required to be executed and/or delivered

 

12

--------------------------------------------------------------------------------


 

pursuant to Section 11 hereof, including but not limited to those described on
Exhibit “C”, has been or will have been obtained, given or made at or prior to
Closing, including, without limitation, obtaining all approvals from any federal
or state bank regulatory authorities. For purposes of this Agreement,
“Governmental Authority” shall mean the United States, the states or provinces
in which the Properties are located and any political subdivision thereof, and
any and all agencies, departments, commissions, boards, bureaus, bodies,
councils, offices, authorities, or instrumentality of any of them, of any nature
whatsoever for any governmental unit (federal, state, county, municipal, city,
foreign or otherwise) whether now or hereafter in existence.

 

4.             To Seller’s knowledge, but without independent investigation or
duty of inquiry, except as may be set forth in the reports listed on
Schedule 8(4)(4) (copies of which Purchaser acknowledges receipt prior to the
date hereof), Seller has not received any written notice of building code
violations or violations of Environmental Laws that (a) have not been cured, or
(b) are not de minimis in nature.

 

5.             Seller has no actual knowledge (i) and has received no written
notice of any special assessments affecting the Properties that would materially
and adversely affect the value of the Properties; (ii) and has received no
written notice of any condemnation proceedings affecting any of the Properties;
(iii) of any of Seller’s employees having any contracts or agreements with
Seller and relating to the Properties that will survive the expiration of the
Lease or of any other material contracts that are binding on any of the
Properties and that will survive the expiration of the Lease, other than those
that are cancelable without penalty upon no more than thirty (30) days’ notice.

 

6.             Except for that certain lease between TRS, as lessor, and
American Express Bank Federal Savings Bank, as lessee, which commenced on
February 1, 2004, as the same may have been amended, for a portion of the
AESC-SLC Property and that certain Amended and Restated Lease Agreement No. [2]
between TRS, as lessor, and American Express Centurion Bank, as lessee, made as
of January 1, 2004, as the same may have been amended, for a portion of the
AESC-SLC Property, which leases shall be subordinated to the Lease to TRS for
the AESC-SLC Property, Seller represents to Purchaser that there are no recorded
leases on any of the Properties or any other rights to occupy the Properties.

 

7.             Except as expressly set forth in this Agreement, none of Seller’s
representations, warranties or covenants shall survive Closing or the
termination of this Agreement.

 

(5)           If at or prior to the Closing, (A) Purchaser shall become aware
(whether through its own efforts, by notice from Seller or otherwise) that any
of the representations or warranties made herein by Seller are untrue,
inaccurate or incorrect and shall give Seller notice thereof at or prior to the
Closing, or (B) Seller shall notify

 

13

--------------------------------------------------------------------------------


 

Purchaser that a representation or warranty made herein by Seller is untrue,
inaccurate or incorrect, then Seller may, in its sole discretion, elect by
notice to Purchaser to adjourn the Closing one or more times for up to sixty
(60) days in the aggregate in order to cure or correct such untrue, inaccurate
or incorrect representation or warranty. If any such representation or warranty
is materially untrue, inaccurate or incorrect, and is not cured or corrected by
Seller on or before the Closing Date (or the final adjourned Closing Date as
provided above, if Seller elects to adjourn the Closing), then Purchaser, as its
sole remedy for any and all such materially untrue, inaccurate or incorrect
material representations or warranties, shall elect either (x) to waive such
misrepresentations or breaches of warranties and consummate the transactions
contemplated hereby without any reduction of or credit against the Purchase
Price, (y) if such misrepresentation is specific to a Property (as opposed to
being applicable to all Properties), to delete such Property from this Agreement
and receive a credit against the Purchase Price in an amount equal to the
portion of the Purchase Price allocated to such Property (which includes the
applicable Deposit Allocation) or (z) if such misrepresentation is not specific
to a Property, to terminate this Agreement by notice given to Seller on the
Closing Date, in which event, this Agreement shall be terminated, the Deposit
(and all interest accrued thereon, if any) shall revert to Purchaser and neither
party shall have any further rights, obligations or liabilities hereunder,
except for the Termination Obligations. Purchaser acknowledges and agrees that
(x) at or prior to the Closing, Purchaser’s rights and remedies in the event any
of Seller’s representations or warranties made in this Agreement are untrue,
inaccurate or incorrect shall be only as provided in this Section 8, and (y) if
the Closing does not occur by virtue of such breach, Purchaser hereby expressly
waives, relinquishes and releases all other rights or remedies available to it
at law, in equity or otherwise (including, without limitation, the right to seek
damages from Seller) as a result of any of Seller’s representations or
warranties made in this Agreement being untrue, inaccurate or incorrect. If
Purchaser elects to consummate the transactions contemplated hereby after
receipt of notice of the breach or after its having otherwise become aware of
such breach, then Purchaser shall be deemed to have waived such
misrepresentation or breach of warranty and there shall be no reduction of or
credit against the Purchase Price, and the Purchaser shall not use Seller’s
breach as a basis for delaying or refusing to proceed to Closing.

 

(6)           In the event the Closing occurs, notwithstanding anything
contained in this Section 8 or elsewhere in this Agreement to the contrary,
Purchaser hereby expressly waives, relinquishes and releases any right or remedy
available to it at law, in equity or under this Agreement to make a claim
against Seller for damages that Purchaser may incur, or to rescind this
Agreement and the transactions contemplated hereby, as the result of any of
Seller’s representations or warranties being untrue, inaccurate or incorrect if
Purchaser knew that such representation or warranty was untrue, inaccurate or
incorrect at the time of the Closing and Purchaser nevertheless closes title
hereunder.

 

(7)           The representations and warranties of Seller set forth in this
Section 8 and elsewhere in this Agreement shall be true, accurate and correct in
all material respects upon the execution of this Agreement and shall be deemed
to be repeated on and as of the Closing Date. The representations and warranties
(whether

 

14

--------------------------------------------------------------------------------


 

express or implied) of Seller set forth in this Section 8 and elsewhere in this
Agreement shall remain operative and shall survive the Closing and the execution
and delivery of the Deed for a period of two hundred seventy (270) days
following the Closing Date, and no action or claim based thereon shall be
commenced after such period, but any claim made within such 270-day period shall
survive such period until finally determined and all amounts, if and as
required, are paid. If Purchaser shall have timely commenced an action with
respect to a breach of a representation or warranty made by Seller hereunder and
a court of competent jurisdiction shall determine that (A) Seller was in breach
of the applicable representation or warranty as of the date of this Agreement or
as of the Closing Date, (B) Purchaser suffered damages by reason of such breach,
and (C) Purchaser did not have knowledge of such breach on or prior to the date
of the Closing, then, Purchaser shall be entitled to receive an amount equal to
its damages; provided that in no event shall Purchaser be entitled to receive,
in connection with any and all breaches of the representations and warranties of
Seller hereunder, an amount in excess of $2,000,000.00 for its damages
notwithstanding that the amount of any damages suffered by Purchaser exceeds
$2,000,000.00.

 

(8)           Purchaser represents and warrants to Seller as follows:

 

1.             Purchaser is, and any entity or entities to whom Purchaser may
assign this Agreement will be, validly existing and in good standing under the
laws of its State of incorporation and the State in which it will own, following
the Closing, the Properties. Purchaser has either (i) the company (ii) corporate
and/or (iii) trust power and authority to conduct its business in all material
respects as now conducted, to own or hold its assets, to own or hold the
Properties, to lease the Properties and to enter into and perform its
obligations under all documents to which it is or is to become a party.
Purchaser is duly qualified to do business and is in good standing as a foreign
corporation in any jurisdiction where the failure to also qualify would have a
material adverse effect on its ability to perform its obligations under all
documents to which it is a party.

 

2.             Each of the documents to which Purchaser is a party has been duly
authorized by all necessary (i) company, (ii) corporate or (iii) trust action,
executed and delivered to Seller, and performance thereof by Purchaser will not,
(1) require any approval of the members/stockholders of Purchaser or any
approval or consent of any trustee or holder of any indebtedness or obligation
of Purchaser, other than such consents and approvals as have been obtained, (2)
contravene any applicable law binding on Purchaser or (3) contravene or result
in any breach of or constitute any default under Purchaser’s organizational
documents, or any indenture, judgment, order, mortgage, loan agreement,
contract, partnership or joint venture agreement, lease or other agreement or
instrument to which Purchaser is a party or by which Purchaser is bound, or
result in the creation of any Lien upon any property of Purchaser.

 

15

--------------------------------------------------------------------------------


 

3.             All Governmental Action required in connection with the
execution, delivery and performance by Purchaser of all of the documents to
which it is a party, has been or will have been obtained, given or made,
including, without limitation, obtaining all approvals from any federal or state
bank regulatory authorities.

 

4.             If at or prior to the Closing, (A) Seller shall become aware
(whether through its own efforts, by notice from Purchaser or otherwise) that
any of the representations or warranties made herein by Purchaser are untrue,
inaccurate or incorrect and shall give Purchaser notice thereof at or prior to
the Closing, or (B) Purchaser shall notify Seller that a representation or
warranty made herein by Purchaser is untrue, inaccurate or incorrect, then
Purchaser may, in its sole discretion, elect by notice to Seller to adjourn the
Closing one or more times for up to sixty (60) days in the aggregate in order to
cure or correct such untrue, inaccurate or incorrect representation or warranty.
If any such representation or warranty is materially untrue, inaccurate or
incorrect, and is not cured or corrected by Purchaser on or before the Closing
Date (whether or not the Closing is adjourned as provided above), then Seller,
as its sole remedy for any and all such materially untrue, inaccurate or
incorrect material representations or warranties, shall elect either (x) to
waive such misrepresentations or breaches of warranties and consummate the
transactions contemplated hereby without any adjustment of the Purchase Price,
(y) if such misrepresentation is specific to a Property (as opposed to being
applicable to all Properties), to delete such Property from this Agreement and
to reduce the Purchase Price in an amount equal to the portion of the Purchase
Price allocated to such Property or (z) if such misrepresentation is not
specific to a Property, to terminate this Agreement by notice given to Purchaser
on the Closing Date, in which event, this Agreement shall be terminated, the
Deposit (and all interest accrued thereon, if any) shall be delivered to Seller
and neither party shall have any further rights, obligations or liabilities
hereunder, except for the Surviving Obligations. Seller acknowledges and agrees
that (a) at or prior to the Closing, Seller’s rights and remedies in the event
any of Purchaser’s representations or warranties made in this Agreement are
untrue, inaccurate or incorrect shall be only as provided in this Section 8, and
(b) if the Closing does not occur by virtue of such breach, Seller hereby
expressly waives, relinquishes and releases all other rights or remedies
available to it at law, in equity or otherwise (including, without limitation,
the right to seek damages from Purchaser) as a result of any of Purchaser’s
representations or warranties made in this Agreement being untrue, inaccurate or
incorrect. If Seller elects to consummate the transactions contemplated hereby
after receipt of notice of the breach then Seller shall be deemed to have waived
such misrepresentation or breach of warranty and there shall be no adjustment in
the Purchase Price, and Seller shall not use Purchaser’s breach as a basis for
delaying or refusing to proceed to Closing.

 

16

--------------------------------------------------------------------------------


 

5.             Purchaser (including for the purposes of this Section 8(8)(5),
any entity that is directly or indirectly 15% or more owned by Purchaser or as
to which Purchaser directly or indirectly has the right to vote 15% or more of
the voting securities thereof) is not a Significant Competitor (as defined in
the Lease) of Seller, and no entity that directly or indirectly has a 15% or
greater interest in Purchaser is a Significant Competitor (as defined in the
Lease) of Seller.

 

(9)           The representations and warranties of Purchaser set forth in this
Section 8 and elsewhere in this Agreement shall be true, accurate and correct in
all material respects upon the execution of this Agreement, shall be deemed to
be repeated on and as of the Closing Date. The representations and warranties
(whether express or implied) of Purchaser set forth in this Section 8 and
elsewhere in this Agreement shall remain operative and shall survive the Closing
and the execution and delivery of the Deed for a period of one (1) year
following the Closing Date, and no action or claim based thereon shall be
commenced after such period.

 

(10)         Seller represents to Purchaser, as of the date of this Agreement,
that Seller has no right, after the Closing, to re-purchase the Property, or any
portion thereof, from Purchaser except as expressly set forth in this Agreement.
Purchaser represents to Seller, as of the date of this Agreement, that Purchaser
has no right, after the Closing, to require Seller to re-purchase the Property.

 

9.             CLOSING COSTS.

 

(1)           At the Closing, Seller shall be liable for the payment of (i) the
applicable state and/or any other jurisdiction transfer and recording taxes (the
“Transfer Tax Payments”) imposed pursuant to the laws of the states where the
Properties are located or any other Governmental Authority in respect of the
transactions contemplated by this Agreement by wire transfer to the Title
Company or delivery to the Title Company of good, unendorsed, certified or
official bank checks, drawn on, or by a Clearing House Bank and payable to the
order of the relevant Governmental Authority together with any return (the
“Transfer Tax Return”) required thereby which shall be duly executed by Seller
and Purchaser, (ii) recording charges to discharge any mortgages or financing
statements, (iii) its share of the title insurance related costs as described in
Section 6(1)(ii), (iv) one-half of any escrow fees, and (v) the cost of the
appraisals, engineering reports and Phase 1 environmental reports ordered by
Seller.

 

(2)           At the Closing, Purchaser shall be responsible for (i) its share
of the title insurance related costs as described in Section 6(1)(ii), (ii)
recording charges in connection with the conveyance of the Properties to
Purchaser (including, without limitation, recording fees), (iii) one-half of any
escrow fees, and (iv) the cost of the appraisals, engineering reports and Phase
1 environmental reports ordered by Purchaser.

 

(3)           Seller and Purchaser agree that each party shall pay its own
costs, fees and expenses of counsel retained by each party in connection with
the consummation of this transaction.

 

17

--------------------------------------------------------------------------------


 

(4)           Purchaser shall be responsible for the payment of all costs and
expenses relating to the debt to be secured by Purchaser to finance the purchase
of the Properties, including, without limitation, mortgage recording taxes, debt
placement fees, initial rating agency fees (but not on-going fees), surety bond
fees and fees and expenses of counsel for the debt. The provisions of this
Section 9 shall survive the Closing.

 

10.           CONDITIONS PRECEDENT TO CLOSING.

 

(1)           Purchaser’s obligation under this Agreement to purchase the
Properties is subject to the fulfillment of each of the following conditions,
subject, however, to the provisions of Section 10(3):

 

1.             The representations and warranties of Seller contained herein
shall be materially true, accurate and correct as of the Closing Date (subject
to the provisions of Section 8(5));

 

2.             Seller shall be ready, willing and able to deliver title to the
Properties in accordance with the terms and conditions of this Agreement;

 

3.             Seller shall have delivered all the documents and other items
required pursuant to Section 11 hereof, and shall have performed all other
covenants, undertakings and obligations, and complied with all conditions
required by this Agreement to be performed or complied with by the Seller at or
prior to the Closing;

 

4.             Purchaser shall have received at Closing title policies for the
Properties with all endorsements required by this Agreement, updated ALTA
surveys, the Leases, estoppel certificates in form reasonably acceptable to
Seller and subordination, non-disturbance and attornment agreements
substantially in the form attached hereto as Exhibit “D” (“SNDA”), it being
agreed and understood that no event shall Seller’s failure to deliver any
estoppel certificates or SNDA be deemed a default by Seller nor shall any such
failure or delay give Purchaser any right whatsoever to fail to close this
transaction as described herein in the manner and at the time otherwise
prescribed by this Agreement;

 

5.             As of the Closing Date, there shall be no material reduction in
the credit rating of the tenants under the Leases for the Properties (or with
respect to the Lease for the AEPC Property, Guarantor) from the date this
Agreement is executed. (For the purposes of this Section 10(1)5, “material
reduction” means, for tenant TRS, an S&P rating of “A” or below and a Moody’s
rating of “Al” or below, and for Guarantor, a Moody’s rating of “A2” or below);

 

6.             All material consents and approvals by any Governmental Authority
and parties to agreements to which Seller is a party or by which Seller’s assets
are bound that are required with respect to the consummation of the transactions
contemplated by this Agreement shall have been obtained and copies thereof or
other evidence satisfactory thereof shall have been delivered to Purchaser at or
prior to the Closing;

 

18

--------------------------------------------------------------------------------


 

7.             No order or injunction of any court or administrative agency of
competent jurisdiction nor any statute, rule, regulation or executive order
promulgated by any Governmental Authority of competent jurisdiction shall be in
effect as of the Closing which prohibits the transfer of the Properties or the
consummation of any other transaction contemplated hereby; and

 

8.             On or prior to the Closing Date, (A) Seller shall not have
applied for or consented to the appointment of a receiver, trustee or liquidator
for itself or any of its assets unless the same shall have been discharged prior
to the Closing Date, and no such receiver, liquidator or trustee shall have
otherwise been appointed, unless same shall have been discharged prior to the
Closing Date, (B) Seller shall not have admitted in writing an inability to pay
its debts as they mature, (C) Seller shall not have made a general assignment
for the benefit of creditors, (D) Seller shall not have been adjudicated as
bankrupt or insolvent, or had a petition for reorganization granted with respect
to Seller, (E) Seller shall not have filed a voluntary petition seeking
reorganization or an arrangement with creditors or taken advantage of any
bankruptcy, reorganization, insolvency, readjustment or debt, dissolution or
liquidation law or statute, or filed an answer admitting the material
allegations of a petition filed against it in any proceedings under any such
law, or had any petition filed against it in any proceeding under any of the
foregoing laws unless the same shall have been dismissed, canceled or terminated
prior to the Closing Date.

 

(2)           Seller’s obligation under this Agreement to sell the Properties to
Purchaser is subject to the fulfillment of each of the following conditions,
subject, however to the provisions of Section 10(3):

 

1.             The representations and warranties of Purchaser contained herein
shall be materially true, accurate and correct as of the Closing Date;

 

2.             Purchaser shall have delivered the funds required hereunder and
all the documents to be executed by Purchaser set forth in Section 12 hereof and
shall have performed all other covenants, undertakings and obligations, and
complied with all conditions required by this Agreement to be performed or
complied with by Purchaser at or prior to the Closing;

 

3.             All consents and approvals by any Governmental Authority and
parties to agreements to which Purchaser is a party or by which Purchaser’s
assets are bound that are required with respect to the consummation of the
transactions contemplated by this Agreement shall have been obtained and copies
thereof shall have been delivered to Seller at or prior to the Closing;

 

4.             No order or injunction of any court or administrative agency of
competent jurisdiction nor any statute, rule, regulation or executive order
promulgated by any Governmental Authority of competent jurisdiction shall be in
effect as of the Closing which prohibits the

 

19

--------------------------------------------------------------------------------


 

transfer of the Properties or the consummation of any other transaction
contemplated hereby; and

 

5.             On or prior to the Closing Date, (A) Purchaser shall not have
applied for or consented to the appointment of a receiver, trustee or liquidator
for itself or any of its assets unless the same shall have been discharged prior
to the Closing Date, and no such receiver, liquidator or trustee shall have
otherwise been appointed, unless same shall have been discharged prior to the
Closing Date, (B) Purchaser shall not have admitted in writing an inability to
pay its debts as they mature, (C) Purchaser shall not have made a general
assignment for the benefit of creditors, (D) Purchaser shall not have been
adjudicated as bankrupt or insolvent, or had a petition for reorganization
granted with respect to Purchaser, (E) Purchaser shall not have filed a
voluntary petition seeking reorganization or an arrangement with creditors or
taken advantage of any bankruptcy, reorganization, insolvency, readjustment or
debt, dissolution or liquidation law or statute, or filed an answer admitting
the material allegations of a petition filed against it in any proceedings under
any such law, or had any petition filed against it in any proceeding under any
of the foregoing laws unless the same shall have been dismissed, canceled or
terminated prior to the Closing Date.

 

(3)           In the event that any condition contained in Section 10(1) or
10(2) is not satisfied, the party entitled to the satisfaction of such condition
as a condition to its obligation to close title hereunder shall have as its sole
remedy hereunder the right to elect to (i) waive such unsatisfied condition
whereupon title shall close as provided in this Agreement, (ii) if such failure
is by Seller and is specific to a Property, Purchaser may delete such Property
from this Agreement and receive credit against the Purchase Price in an amount
equal to the portion of the Purchase Price allocated to such Property (which
includes the applicable Deposit Allocation) or, (iii) if such failures relate to
more than one of the Properties if such failures were by Seller, Purchaser may
terminate this Agreement, or (iv) if such failure is by Purchaser or Seller and
is not specific to a Property, terminate this Agreement. Nothing contained in
this Section 10(3) shall be construed so as to bestow any right of termination
upon a party for the failure of a condition to be satisfied unless such party is
expressly entitled to the satisfaction of such condition as provided in
Section 10(1) or 10(2). The provisions of this Section 10(3) shall survive the
Closing.

 

11.           DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING. At or prior to the
Closing, Seller shall execute, acknowledge and deliver or cause to be delivered
to the Title Company for delivery to Purchaser, pursuant to escrow instructions
from Seller and Purchaser, the following for each Property:

 

(1)           A special warranty deed, limited warranty deed or bargain and sale
deed, as applicable (collectively, the “Deed”) conveying title to each of the
Properties in the forms shown in Exhibit “E” annexed hereto and made a part
hereof;

 

(2)           A lease for each Property, substantially in the form of the lease
attached hereto as Exhibit “F” (a “Lease”);

 

20

--------------------------------------------------------------------------------


 

(3)           Pro Forma fee title insurance polic(ies) with all endorsements
required pursuant to this Agreement insuring the Properties for the Purchase
Price;

 

(4)           Current ALTA surveys certified to Purchaser and Purchaser’s
lender, if any;

 

(5)           Certificates of Occupancy for the Properties, to the extent
required by the applicable municipality as a condition of a transfer of title;

 

(6)           Tenants’ insurance certificates as required by the applicable
Lease;

 

(7)           A Bring Down Certificate from Seller confirming applicable
representations and warranties in this Agreement at Closing, or if a particular
representation or warranty cannot be re-made at Closing specifying such
representation or warranty and disclosing the materially changed circumstances
with respect to such representation or warranty;

 

(8)           Such organizational documentation, if any, as the Title Company
may reasonably require in order to issue an owner’s fee title insurance policy
based on the Title Commitment;

 

(9)           The Transfer Tax Payments together with the Transfer Tax Returns,
if any;

 

(10)         “FIRPTA” affidavit sworn to by each party constituting Seller in
the form of Exhibit “G” annexed hereto and made a part hereof. Purchaser
acknowledges and agrees that upon Seller’s delivery of such affidavit, Purchaser
shall not withhold any portion of the Purchase Price pursuant to Section 1445 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder;

 

(11)         All other documents Seller is required to deliver pursuant to the
provisions of this Agreement and of any applicable laws and/or regulations;

 

(12)         Such SNDAs and estoppel certificates as may be agreed to by Seller
in connection with Purchaser’s financing; and

 

(13)         Closing Statements for Purchaser and Seller indicating deposits,
credits and charges with respect to each Property, including an undertaking by
each of Purchaser and Seller to re-adjust any item on or omitted from same.

 

All items to be delivered under this Section 11 shall be in form and substance
acceptable to Purchaser and its counsel, acting reasonably and in good faith.

 

12.           DOCUMENTS AND PAYMENTS TO BE DELIVERED BY PURCHASER AT CLOSING. At
the Closing, Purchaser shall execute, acknowledge and deliver or cause to be
delivered to the Title Company for delivery to Seller, pursuant to escrow
instructions from Seller and Purchaser, the following for each Property:

 

(1)           The cash portion of the Purchase Price payable at the Closing
pursuant to Section 2(1), subject to adjustments as expressly provided in this
Agreement;

 

(2)           A Lease for each Property;

 

21

--------------------------------------------------------------------------------


 

(3)           If Purchaser is a trust, certified copies of the trust agreement
pursuant to which Purchaser was formed;

 

(4)           Transfer Tax Returns, if any;

 

(5)           Such organizational documentation, if any, as the Title Company
may reasonably require in order to issue an owner’s fee title insurance policy
based on the Title Commitment;

 

(6)           A Bring Down Certificate from Purchaser confirming applicable
representations and warranties in this Agreement at Closing, or if a particular
representation or warranty cannot be re-made at Closing specifying such
representation or warranty and disclosing the materially changed circumstances
with respect to such representation or warranty;

 

(7)           All other documents Purchaser is required to deliver pursuant to
the provisions of this Agreement and of any applicable laws and/or regulations;

 

(8)           A certification from an authorized officer of Inland Western
Retail Real Estate Trust, Inc., that Purchaser (including for the purposes of
this Section 12(7), any entity that is directly or indirectly 15% or more owned
by Purchaser or as to which Purchaser directly or indirectly has the right to
vote 15% or more of the voting securities thereof) is not a Significant
Competitor (as defined in the Lease) of Seller, and no entity that directly or
indirectly has a 15% or greater interest in Purchaser is a Significant
Competitor (as defined in the Lease) of Seller.  Such evidence may include, but
shall not be limited to, certificates of incorporation or formation, and
operating agreements;

 

(9)           An Assignment and Assumption Agreement between Purchaser and
Purchaser’s Designees, in form and substance reasonably acceptable to Seller;
and

 

(10)         Closing Statements for Purchaser and Seller indicating deposits,
credits and charges with respect to each Property, including an undertaking by
each of Purchaser and Seller to re-adjust any item on or omitted from same.

 

All items to be delivered under this Section 12 shall be in form and substance
acceptable to Seller and its counsel, acting reasonably and in good faith.

 

13.           OPERATION OF THE PROPERTIES PRIOR TO THE CLOSING DATE. Between the
date hereof and the Closing Date, Seller shall have the right and the obligation
to continue to operate and maintain the Properties in the same general manner as
operated and maintained prior to the date hereof.

 

14.           AS-IS.

 

(1)           PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL
SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTIES “AS IS,
WHERE IS, WITH ALL FAULTS”, INCLUDING, WITHOUT LIMITATION, THOSE ARISING FROM,
RELATED TO OR IN CONNECTION WITH HAZARDOUS SUBSTANCES AT, IN, ON, ABOVE, UNDER,
ABOUT, OR MIGRATING TO OR FROM OR

 

22

--------------------------------------------------------------------------------


 

AFFECTING THE PROPERTIES, PURCHASER HAS HAD THE OPPORTUNITY TO INVESTIGATE THE
PROPERTIES (INCLUDING, WITHOUT, LIMITATION THE ENVIRONMENTAL CONDITION OF EACH
PROPERTY) AND HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR
OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTIES OR RELATING THERETO
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ENVIRONMENTAL CONDITIONS) MADE OR
FURNISHED BY SELLER DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF THE SELLER CONTAINED HEREIN OR IN THE LEASES.
Purchaser and Purchaser’s successors, assigns, operators, mortgagees, tenants,
licensees and occupants of the Properties waive, release and discharge Seller
and its parents, subsidiaries, affiliates, partners, officers, directors,
employees, agents, representatives, shareholders, predecessors, successors and
assigns from, without limitation, any and all obligation or liability, whether
known or unknown, foreseen or unforeseen, threatened or actual, now existing or
hereafter in existence, of Purchaser arising from relating to or in connection
with the presence of Hazardous Substances at, in, on, above, under, about or
migrating to or from the Properties. “Hazardous Substances” shall mean each and
every element, compound, chemical mixture, contaminant, pollutant, material,
waste, or other substance which is defined, determined or identified as
hazardous or toxic under any Environmental Law or is otherwise regulated by any
Governmental Authority. “Environmental Laws” shall mean any federal, state or
local statute, regulation or ordinance or any judicial or administrative decree
or decision, whether now existing or hereafter enacted, promulgated or issued,
with respect to any Hazardous Substances, drinking water, ground water,
wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid
waste, waste water, storm water runoff, waste emissions or wells.

 

The release contained in this Section 14(1) above shall run with the land, be
binding upon Purchaser and Purchaser’s successors and assigns, and all future
owners, operators, mortgagees, tenants, licensees and occupants of the
Properties and shall inure to the benefit of Seller and its successors and
assigns, and shall survive the Closing.

 

(2)           Purchaser or anyone claiming by, through or under Purchaser,
hereby fully and irrevocably releases Seller and Seller’s Affiliates, and their
agents and representatives, from any and all claims that it may now have or
hereafter acquire against Seller or Seller’s Affiliates, or their agents or
representatives for any cost, loss, liability, damage, expense, action or cause
of action, whether foreseen or unforeseen, arising from or related to any
construction defects, errors or omissions on or in the Properties, the presence
of Hazardous Substances, or any other conditions (whether patent, latent or
otherwise) affecting the Properties, except for claims against Seller based upon
any obligations and liabilities of Seller expressly provided in this Agreement
or the Leases. Purchaser further acknowledges and agrees that this release shall
be given full force and effect according to each of its expressed terms and
provisions, including, but not limited to, those relating to unknown and
suspected claims, damages and causes of action. As a material covenant and
condition of this Agreement, Purchaser agrees that in

 

23

--------------------------------------------------------------------------------


 

the event of any such construction defects, errors or omissions, the presence of
Hazardous Substances, or any other conditions affecting the Properties,
Purchaser shall have no claims against Seller, except for claims against Seller
based upon any obligations and liabilities of Seller expressly provided in this
Agreement.

 

(3)           Seller shall not be liable or bound in any manner by any oral or
written “setups” or information pertaining to the Properties or the rents
furnished by Seller, Seller’s Affiliates, their agents or representatives, any
real estate broker, including, without limitation, CITIGROUP, Trammell Crow
Company (“TCC”), or other person.

 

(4)           Each of Purchaser and Seller hereto acknowledge that it has
consulted with its tax advisors in connection with the transactions contemplated
by this Agreement, and each party hereto acknowledges that it has not relied
upon any advice or opinions given by the other party or its attorneys or agents,
nor has any party hereto guaranteed any particular tax consequences in
connection with the transactions contemplated by this Agreement.

 

(5)           Purchaser agrees that it will not initiate any inspection of the
Properties by any Governmental Authorities but shall be entitled to contact the
appropriate Governmental Authorities to obtain zoning letters.

 

(6)           The provisions of this Section 14 shall survive the termination of
this Agreement and/or the Closing.

 

15.           BROKER. Purchaser and Seller each represent and warrant to the
other that it has not dealt or negotiated with, or engaged on its own behalf or
for its benefit, any broker, finder, consultant, advisor, or professional in the
capacity of a broker or finder in connection with this Agreement or the
transactions contemplated hereby other than Citigroup Global Markets, Inc.
(“CITIGROUP”) and TCC. Purchaser acknowledges and represents that it has also
dealt with Stan Johnson Company in connection with the transactions contemplated
hereby. Each party hereby agrees to indemnify, defend and hold the other
harmless from and against any and all claims, demands, causes of action, losses,
costs and expenses (including reasonable attorneys’ fees, court costs and
disbursements) arising from its breach of the foregoing representations. Seller
agrees that it shall pay CITIGROUP and TCC in accordance with separate
agreements between Seller and CITIGROUP and Seller and TCC. Purchaser agrees
that it shall pay Stan Johnson Company in accordance with a separate agreement
between Purchaser and Stan Johnson Company. The obligations and representations
and warranties contained in this Section 15 shall survive the termination of
this Agreement and/or the Closing.

 

16.           CASUALTY; CONDEMNATION.

 

(1)           If a “material” part (as hereinafter defined) of any of the
Properties is damaged or destroyed by fire or other casualty, Seller shall
notify Purchaser of such fact and, except as hereinafter provided, Purchaser
shall have the option to delete such Property from this Agreement upon notice to
Seller given not later than ten (10) days after receipt of Seller’s notice.
Notwithstanding the foregoing, if a “material” part of any of the Properties is
damaged or destroyed and Purchaser elects to delete such Property from this
Agreement as provided above, Purchaser’s election shall be ineffective if within
ten (10) days after Seller’s receipt of

 

24

--------------------------------------------------------------------------------


 

Purchaser’s election notice, Seller shall elect by notice to Purchaser to repair
such damage or destruction and shall thereafter complete such repair within
ninety (90) days after the then scheduled Closing Date at the time of
Purchaser’s election. If Seller makes such election to repair, Seller shall have
the right to adjourn the Closing Date one or more times for up to ninety (90)
days in the aggregate in order to complete such repairs and shall have the right
to retain all insurance proceeds which Seller may be entitled to receive as a
result of such damage or destruction. If (i) Purchaser does not elect to delete
such Property from this Agreement, (ii) Purchaser elects to delete such Property
from this Agreement but such election is ineffective because Seller elects to
repair such damage and completes such repair within such 120-day period provided
above, or (iii) there is damage to or destruction of an “immaterial” part
(“immaterial” is herein deemed to be any damage or destruction which is not
“material”, as such term is hereinafter defined) of any of the Properties,
Purchaser shall close title as provided in this Agreement and, at the Closing,
Seller shall, unless Seller has repaired such damage or destruction prior to the
Closing, apply the proceeds of any insurance collected by Seller in accordance
with the terms of the Lease. A “material” part of any of the Properties shall be
deemed to have been damaged or destroyed if the cost of repair or replacement
shall be $250,000 or more as reasonably as estimated by Seller or if Tenant can
terminate its Lease or abate rent thereunder, or the Property cannot be legally
occupied. This provision shall not survive Closing or the termination of this
Agreement.

 

(2)           If, prior to the Closing Date, all or any “significant” portion
(as hereinafter defined) of any of the Properties is taken by eminent domain or
condemnation (or is the subject of a pending taking which has not been
consummated) (in each case, a “Taking”), Seller shall notify Purchaser of such
Taking and Purchaser shall have the option to delete such Property from this
Agreement upon notice to Seller given not later than ten (10) days after receipt
of Seller’s notice. If Purchaser does not elect to delete such Property from
this Agreement, or if a Taking involves an “insignificant” portion
(“insignificant” is herein deemed to be any taking which is not “significant”,
as such term is herein defined) of any of the Properties, at the Closing Seller
shall assign and turn over, and Purchaser shall be entitled to receive and keep,
all awards or other proceeds for such Taking. A “significant” portion of any of
the Properties means a Taking of twenty percent (20%) or more of any Property or
if Tenant can terminate its Lease or abate rent thereunder, or the Property
cannot be legally occupied. This provision shall not survive Closing or the
termination of this Agreement.

 

(3)           Notwithstanding anything contained in Section 16(1) and
Section 16(2) to the contrary, if a Property is not deleted from this Agreement
as provided in Section 16(1) or Section 16(2) and the eminent domain or
condemnation proceeds payable with respect to the affected Property as a result
of any Taking exceeds the portion of the Purchase Price allocated to such
Property in Section 2(1) of this Agreement, Seller’s obligation to pay over to
Purchaser those proceeds paid to Seller prior to the Closing shall be limited to
the allocated portion of the amount of the Purchase Price and Seller shall be
entitled to retain the remainder of such proceeds. To the extent that payment of
all or any portion of such proceeds does not occur prior to the Closing, the
parties agree that Seller shall be entitled to that portion of the proceeds in
excess of the allocated portion of the Purchase Price,

 

25

--------------------------------------------------------------------------------


 

which agreement shall survive the Closing. To the extent that no proceeds are
due to Seller in connection with Section 16(1) or 16(2) above, this
Section 16(3) shall not survive the Closing.

 

(4)           If a Property is deleted from this Agreement pursuant to
Section 16(1) or Section 16(2) above, the Purchase Price shall be reduced by an
amount equal to the portion of the Purchase Price allocated to such Property as
set forth in Section 2(1) hereof.

 

17.          REMEDIES.

 

(1)           A.                                   If the Closing fails to occur
with respect to not more than two (2) of the Properties and such failure to
close is on account of (i) Seller not eliminating all Unacceptable Encumbrances
not waived by Purchaser (which failure to eliminate is due to circumstances
beyond Seller’s reasonable control and is not due to Seller’s willful bad faith
hereunder; provided, however, in no event shall Seller be required to bring any
action or proceeding or make any payments or otherwise incur any expenses in
order to eliminate any Unacceptable Encumbrances other than as set forth in
Section 6(2)), or, in lieu thereof, arranging for title insurance reasonably
acceptable to Purchaser insuring against enforcement of such Unacceptable
Encumbrances against, or collection of the same out of, such Properties, or (ii)
Seller’s failure, for whatever reason (other than Seller’s willful, bad faith
default beyond applicable grace and notice periods hereunder), to perform its
obligations under this Agreement, then after five (5) business days written
notice from Purchaser and any additional time as is necessary so as to afford
Seller a reasonable opportunity to cure, Purchaser, as its sole remedy for such
failure of Seller to perform, shall (x) delete such specific Property(ies) from
this Agreement, (y) receive a credit against the Purchase Price in an amount
equal to the portion of the Purchase Price allocated to such Property(ies), and
(z) proceed to Closing on the non-deleted Properties. In addition, Seller shall
reimburse Purchaser for its actual, reasonable third party costs incurred in
connection with each deleted Property, not to exceed $100,000. In the event that
Seller’s failure to perform under this Agreement with respect to not more than
two (2) Properties is, according to a judgment of a court of competent
jurisdiction, willful and in bad faith, Purchaser will also be entitled to
reimbursement of its damages up to $2,000,000 per Property, not to exceed
$4,000,000 in the aggregate for both deleted Properties. Notwithstanding any
provision of this Agreement to the contrary, in no event may Purchaser terminate
this Agreement for any event of default or non-performance for which the stated
remedy for Purchaser is to delete specific Property(ies) from this Agreement and
receive a credit against the Purchase Price in an amount equal to the portion of
the Purchase Price allocated to such Property(ies) (which includes the
applicable Deposit Allocation). In the event that Seller fails, for reasons
beyond Seller’s reasonable control, to close on the Canada Property under the
Canada Contract, then the reference in the first and third sentences of this
Section 17(1)A to “not more than two (2) Properties” shall be deemed changed to
“not more than one (I) Property” and the reference in the third sentence of this
Section 17(1)A to “$4,000,000” shall be deemed changed to “$2,000,000”.

 

26

--------------------------------------------------------------------------------


 

B.                                     If the Closing fails to occur with
respect to three (3) or more of the Properties and such failure to close is on
account to Seller not eliminating all Unacceptable Encumbrances (which failure
to eliminate is due to circumstances beyond Seller’s reasonable control and is
not due to Seller’s willful bad faith hereunder; provided, however, in no event
shall Seller be required to bring any action or proceeding or make any payments
or otherwise incur any expenses in order to eliminate any Unacceptable
Encumbrances other than as set forth in Section 6(2)) not waived by Purchaser,
or, in lieu thereof, arranging for title insurance reasonably acceptable to
Purchaser insuring against enforcement of such Unacceptable Encumbrances
against, or collection of the same out of, the Properties, then after five (5)
business days written notice from Purchaser and any additional time as is
necessary so as to afford Seller a reasonable opportunity to cure, Purchaser, as
its sole remedy for such failure of Seller, may terminate this Agreement by
notice to Seller. If Purchaser elects to terminate this Agreement pursuant to
this Section 17(1)B, then upon notice to Seller, this Agreement shall be
terminated and neither party shall have any further rights, obligations or
liabilities hereunder, except for those rights, obligations and liabilities
which expressly survive the termination of this Agreement in the event that no
Closing occurs hereunder (the “Termination Obligations”), and except that
Purchaser shall be entitled to a return of the Deposit. Except as set forth in
this Section 17(1), Purchaser hereby expressly waives, relinquishes and releases
any right or remedy available to it at law, in equity or otherwise by reason of
Seller not eliminating all Unacceptable Encumbrances not waived by Purchaser,
or, in lieu thereof, arranging for title insurance reasonably acceptable to
Purchaser insuring against enforcement of such Unacceptable Encumbrances
against, or collection of the same out of, the Properties. In the event Seller
fails, for reasons beyond Seller’s reasonable control, to close on the Canada
Property under the Canada Contract, then the reference in the first sentence of
this Section 17(1)B to “three (3) or more of the Properties” shall be deemed
changed to “two (2) or more of the Properties.”

 

(2)           A.                                   If the Closing fails to occur
with respect of three (3) or more of the Properties and such failure to close is
on account of Seller’s breach of its performance obligations under this
Agreement and is in a case where such failure to close is not covered in
Section 17(1)(B) above, then after five (5) business days written notice from
Purchaser and any additional time as is necessary so as to afford Seller a
reasonable opportunity to cure, Purchaser, as its sole remedy for such breach of
Seller of its performance obligations hereunder, may elect to either: (i)
terminate this Agreement by notice to Seller; or (ii) seek specific performance
from Seller, provided that in no event shall Seller be obligated to spend more
than the lesser of (A) two (2%) percent of the Allocated Purchase Prices of the
affected Properties or (B) $500,000 per affected Property (including, but not
limited to, attorneys’ fees) to perform hereunder; provided further, that where
Purchaser has elected to terminate the Agreement and where (and only in such
instances where) Seller’s failure is willful and in bad faith according to a
judgment of a court of competent jurisdiction, Purchaser will be entitled to
reimbursement of its damages up to $2,000,000 per Property not to exceed in the
aggregate with respect to all Properties, Five Million ($5,000,000) Dollars; and
provided further, that where Purchaser has elected to terminate this Agreement
and where (and only in such instances where) Seller’s failure is not willful and
in

 

27

--------------------------------------------------------------------------------


 

bad faith according to a judgment of a court of competent jurisdiction,
Purchaser shall be entitled to reimbursement of its damages up to an amount not
to exceed in the aggregate with respect to all Properties, Two Million
($2,000,000) Dollars. In the event Seller fails, for reasons beyond Seller’s
reasonable control, to close on the Canada Property under the Canada Contract,
then the reference in the first sentence of this Section 17(1)B to “three (3) or
more of the Properties” shall be deemed changed to “two (2) or more of the
Properties”.

 

B.                                     As a condition precedent to Purchaser
exercising any right it may have to bring an action for specific performance as
the result of Seller’s failure to perform its obligations hereunder, Purchaser
must commence such an action by filing a Complaint within one hundred eighty
(180) days after the occurrence of such default. Purchaser agrees that its
failure to timely commence such an action for specific performance within such
one hundred eighty (180) day period shall be deemed a waiver by it of its right
to commence such an action. If Purchaser elects to terminate this Agreement
pursuant to this Section 17(2), then this Agreement shall be terminated and
neither party shall have any further rights, obligations or liabilities
hereunder, except for the Termination Obligations and except that Purchaser
shall be entitled to a return of the Deposit. Notwithstanding anything contained
herein to the contrary, Purchaser may pursue any rights or remedies it may have
against Seller with respect to the Termination Obligations subject to the
express damages limits set forth in Section 17 (2)A above.

 

(3)           If the Closing fails to occur by reason of Purchaser’s failure to
perform its obligations hereunder, then Seller as its sole remedy, may elect to
either (i) terminate this Agreement by notice to Purchaser and receive the
Deposit, or (ii) seek specific performance from Purchaser, and (1) where (and
only in such instances where) Purchaser’s failure is willful and in bad faith
according to a judgment of a court of competent jurisdiction, Seller shall be
entitled to reimbursement of its damages up to an amount not to exceed in the
aggregate with respect to all Properties, Five Million ($5,000,000) Dollars, or
(2) where Purchaser’s failure is not willful and in bad faith according to a
judgment of a court of competent jurisdiction, Seller shall be entitled to
reimbursement of its damages up to an amount not to exceed in the aggregate with
respect to all Properties, Two Million ($2,000,000) Dollars. If Seller elects to
terminate this Agreement pursuant to this Section 17(3), then upon notice to
Purchaser, this Agreement shall be terminated, and neither party shall have any
further rights, obligations or liabilities hereunder, except for the Termination
Obligations and except Seller shall receive the Deposit notwithstanding any
damage limits or waiver to the contrary. Nothing contained herein shall limit or
restrict Seller’s ability to pursue any rights or remedies it may have against
Purchaser with respect to the Termination Obligations subject to the express
damages limits set forth in this Section 17(3).

 

(4)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARTY SHALL
ASSERT AND EACH HEREBY WAIVES ANY CLAIM AGAINST THE OTHER ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.

 

28

--------------------------------------------------------------------------------


 

(5)           The provisions of this Section 17 shall survive the termination of
this Agreement.

 

18.           INTENTIONALLY DELETED.

 

19.           INTENTIONALLY DELETED.

 

20.           INTENTIONALLY DELETED.

 

21.           ASSIGNMENT. This Agreement may not be assigned by Purchaser
without the express written consent of Seller, which consent Seller shall have
right to withhold or grant in its sole and absolute discretion; provided,
however, that Purchaser shall be entitled, upon giving prior written notice to
Seller, to assign its rights under this Agreement to Purchaser’s Designees
listed in Section 2(1) and/or to Inland Western Retail Real Estate Trust, Inc.
(the “REIT”); provided that the Purchaser’s Designees and the REIT, and any
entity owned or controlled by the Purchaser’s Designees or the REIT, as well as
any entity that has a 15% or greater interest in any of the Purchaser’s
Designees or the REIT, is not a Significant Competitor, as defined in the Lease.
The entity to whom Purchaser assigns this Agreement as permitted by this
Section 21 shall become a “Purchaser” under this Agreement, but such an
assignment and assumption shall not relieve Inland Real Estate Acquisitions,
Inc. of the obligations of the “Purchaser” under this Agreement.

 

22.           INTENTIONALLY DELETED.

 

23.           NOTICES.

 

(1)            All notices, elections, consents, approvals, demands, objections,
requests or other communications which Seller, Purchaser or Escrow Agent may be
required or desire to provide pursuant to, under or by virtue of this Agreement
must be in writing and sent by (i) a prepaid nationally recognized overnight
courier service, and any such notice shall be deemed received one (1) business
day after delivery to a nationally recognized courier service specifying
overnight delivery, (ii) by confirmed facsimile immediately followed by
overnight delivery, or (iii) U.S. certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to Seller:

 

FRC West Property, L.L.C.

c/o American Express Company

200 Vesey Street

New York, New York 10285

Attention: Jeffrey S. Furman, Vice President Global Real Estate

Facsimile: 212/640-9685

 

American Express Travel Related Services Company, Inc.

c/o American Express Company

200 Vesey Street

New York, New York 10285

Attention: Jeffrey S. Furman, Vice President Global Real Estate

Facsimile: 212/640-9685

 

29

--------------------------------------------------------------------------------


 

IDS Property Casualty Insurance Company

c/o American Express Company

200 Vesey Street

New York, New York 10285

Attention: Jeffrey S. Furman, Vice President Global Real Estate

Facsimile: 212/640-9685

 

With copies to:

 

Sills Cummis Epstein & Gross

One Riverfront Plaza

Newark, New Jersey 07102

Attention:       Mark S. Levenson, Esq.

Facsimile:       973-643-6500

 

If to Purchaser:

 

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: G. Joseph Cosenza, President

Facsimile: 630-218-4935

 

With copies to:

 

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention:       Gary Pechter, Esq.

Facsimile:       630-218-4900

 

If to Escrow Agent:

 

Chicago Title and Trust Company

171 North Clark Street

3rd Floor, Div. II

Chicago, Illinois 60601-3294

Attention: Nancy Castro

Facsimile: 312-223-2108

 

(2)           Seller, Purchaser or Escrow Agent may designate another addressee
or change its address for notices and other communications hereunder by a notice
given to the other parties in the manner provided in this Section 23(2). A
notice or other communication sent in compliance with the provisions of this
Section 23 shall be deemed received when actually received, as evidenced by the
return receipt, or when delivery is first refused. From time to time any party
may designate a new address for purposes of notice hereunder by giving two (2)
days written notice thereof to each of the other parties hereto. All notices
given hereunder shall be irrevocable unless expressly specified otherwise.

 

30

--------------------------------------------------------------------------------


 

24.           PROPERTY INFORMATION AND CONFIDENTIALITY.

 

(1)           Purchaser agrees that, prior to the Closing, all Property
Information shall be kept strictly confidential and shall not, without the prior
written consent of Seller, be disclosed by Purchaser or Purchaser’s
Representatives, in any manner whatsoever, in whole or in part, and will not be
used by Purchaser or Purchaser’s Representatives, directly or indirectly, for
any purpose other than evaluating the Properties. Moreover, Purchaser agrees
that, prior to the Closing, the Property Information will be transmitted only to
Purchaser’s Representatives who need to know the Property Information for the
purpose of evaluating the Properties, and who are informed by the Purchaser of
the confidential nature of the Property Information. The provisions of this
Section 24(1) shall in no event apply to Property Information which is a matter
of public record and shall not prevent Purchaser from complying with any law,
including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements, provided that prior to Purchaser disclosing any Property
Information as set forth in this sentence, Purchaser shall notify, and consult
with, Seller regarding such disclosure. Purchaser shall indemnify and hold
Seller and Seller’s Affiliates harmless from and against any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including, without limitation, attorneys’ fees and disbursements) suffered or
incurred by Seller or any of Seller’s Affiliates and arising out of or in
connection with a breach by Purchaser or Purchaser’s Representatives of the
provisions of this Section 24(1).

 

(2)           Purchaser and Seller, for the benefit of each other, hereby agree
that between the date hereof and the Closing Date, they will not release or
cause or permit to be released any press notices, publicity (oral or written),
advertising or promotional materials relating to, or otherwise announce or
disclose or cause or permit to be announced or disclosed, in any manner
whatsoever, the terms, conditions or substance of this Agreement or the
transactions contemplated herein, without first obtaining the written consent of
the other party hereto. It is understood that the foregoing shall not preclude
either party from discussing the substance or any relevant details of the
transactions contemplated in this Agreement, subject to the terms of
Section 24(1), with any of its attorneys, accountants, professional consultants,
potential lenders or potential investors in a proposed Rule 144A offering, as
the case may be, or prevent either party hereto from complying with any law,
including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements or prevent either party from making any disclosure
required to obtain any governmental consents or other third party consents that
are required to be obtained prior to the Closing or that are necessary in order
to pursue the subdivisions of the AESC-SLC Property and the AEPC Property,
provided that prior to Purchaser releasing or otherwise disclosing any
information as set forth in this sentence, Purchaser shall notify, and consult
with, Seller regarding such release or disclosure. Purchaser shall indemnify and
hold Seller harmless from and against any and all claims, demands, causes of
action, losses, damages, liabilities, costs and expenses (including, without
limitation, attorneys’ fees and disbursements) suffered or incurred and arising
out of or in connection with a breach by Purchaser of the provisions of this
Section 24(2). Notwithstanding the foregoing, Seller may make disclosures (i)
that it believes are desirable to make to its employees in explanation of this
transaction and in answering questions that Seller’s employees may raise and
(ii) that Seller believes are necessary to make under the Securities Exchange
Act of 1934 (including the

 

31

--------------------------------------------------------------------------------


 

filing of this Agreement as an exhibit to any filing required or otherwise
necessary under such act). Further, Seller shall be entitled to issue a press
release pertaining to the transactions contemplated by this Agreement upon (x)
the signing of this Agreement and (y) the closing of transactions contemplated
hereby (or any one of them); provided that Seller shall give Purchaser an
opportunity to review such press release(s) before same are issued.

 

(3)           In the event this Agreement is terminated, Purchaser and
Purchaser’s Representatives shall either (i) promptly deliver to Seller all
originals and copies of the Property Information referred to in clause (i) of
Section 24(4) in the possession of Purchaser and Purchaser’s Representatives or
(ii) confirm in writing that such Property Information has been destroyed, at
Purchaser’s expense. In the event Purchaser or Purchaser’s Representatives fail
to comply with the preceding sentence within ten (10) business days after this
Agreement is terminated, Purchaser shall pay Seller $10,000 for each day after
the tenth business day that Seller has not received materially all Property
Information and/or the confirmation of destruction, and Purchaser shall
indemnify, defend and hold Seller harmless from and against all losses, damages
and claims arising from Purchaser’s or Purchaser’s Representatives’ failure.

 

(4)           As used in this Agreement, the term “Property Information” shall
mean (i) all information and documents in any way relating to the Properties,
the operation thereof, the sale thereof or the leasing thereof furnished to, or
otherwise made available for review by, Purchaser or its directors, officers,
employees, affiliates, partners, brokers, agents or other representatives,
including, without limitation, attorneys, accountants, contractors, consultants,
engineers and financial advisors (collectively, “Purchaser’s Representatives”),
by Seller or any of Seller’s Affiliates, or their agents or representatives,
including, without limitation, their contractors, engineers, attorneys,
accountants, consultants, brokers or advisors, and (ii) all analyses,
compilations, data, studies, reports or other information or documents prepared
or obtained by Purchaser or Purchaser’s Representatives containing or based, in
whole or in part, on the information or documents described in the preceding
clause (i), or otherwise reflecting their review or investigation of the
Properties.

 

(5)           In addition to any other remedies available to Seller, Seller
shall have the right to seek equitable relief, including, without limitation,
injunctive relief or specific performance, against Purchaser or Purchaser’s
Representatives in order to enforce the provisions of this Section 24.

 

(6)           Notwithstanding anything contained herein to the contrary,
Purchaser shall continue to abide by that certain letter agreement regarding
confidentiality between American Express Company and Purchaser, dated as of
August 9, 2004.

 

(7)           The provisions of this Section 24 shall survive the termination of
this Agreement and/or the Closing.

 

25.           MISCELLANEOUS.

 

(1)           This Agreement shall not be altered, amended, changed, waived,
terminated or otherwise modified in any respect or particular, and no consent or
approval

 

32

--------------------------------------------------------------------------------


 

required pursuant to this Agreement shall be effective, unless the same shall be
in writing and signed by or on behalf of the party to be charged.

 

(2)           This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and to their respective heirs, executors,
administrators, successors and permitted assigns. This Agreement is an agreement
solely for the benefit of Seller and Purchaser (and their permitted successors
and/or assigns). No other person, party or entity shall have any rights
hereunder nor shall any other person, party or entity be entitled to rely upon
the terms, covenants and provisions contained herein. The provisions of this
Section 25(2) shall survive the Closing.

 

(3)           All prior statements, understandings, representations and
agreements between the parties, oral or written, are superseded by and merged in
this Agreement, which alone fully and completely expresses the agreement between
them in connection with this transaction and which is entered into after full
investigation, neither party relying upon any statement, understanding,
representation or agreement made by the other not embodied in this Agreement or
in the Lease. This Agreement shall be given a fair and reasonable construction
in accordance with the intentions of the parties hereto, and without regard to
or aid of canons requiring construction against Seller or the party drafting
this Agreement.

 

(4)           Except as otherwise expressly provided herein, Purchaser’s
acceptance of the Deeds shall be deemed a discharge of all of the obligations of
Seller hereunder and all of Seller’s representations, warranties, covenants and
agreements herein shall merge in the documents and agreements executed at the
Closing and shall not survive the Closing.

 

(5)           Purchaser agrees that it does not have and will not have any
claims or causes of action against any disclosed or undisclosed officer,
director, employee, trustee, shareholder, partner, principal, parent, subsidiary
or other affiliate of Seller, including, without limitation, American Express
Company, American Express Financial Corporation, FRC, TRS, IDS and Ontario, Inc.
or any officer, director, employee, trustee, shareholder, partner or principal
of any such parent, subsidiary or other affiliate (collectively, “Seller’s
Affiliates”), arising out of or in connection with this Agreement or the
transactions contemplated hereby. Purchaser agrees to look solely to the
Properties for the satisfaction of any liability or obligation arising under
this Agreement or the transactions contemplated hereby, or for the performance
of any of the covenants, warranties or other agreements contained herein, and
further agrees not to sue or otherwise seek to enforce any personal obligation
against any of Seller’s Affiliates with respect to any matters arising out of or
in connection with this Agreement or the transactions contemplated hereby.
Without limiting the generality of the foregoing provisions of this
Section 25(5), Purchaser hereby unconditionally and irrevocably waives any and
all claims and causes of action of any nature whatsoever it may now or hereafter
have against Seller’s Affiliates, and hereby unconditionally and irrevocably
releases and discharges Seller’s Affiliates from any and all liability
whatsoever which may now or hereafter accrue in favor of Purchaser against
Seller’s Affiliates, in connection with or arising out of this Agreement or the
transactions contemplated hereby. The provisions of this Section 25(5) shall
survive the termination of this Agreement and/or the Closing.

 

33

--------------------------------------------------------------------------------


 

(6)           Seller and Purchaser agree that, wherever this Agreement provides
that either Seller or Purchaser must send or give any notice, make an election
or take some other action within a specific time period in order to exercise a
right or remedy it may have hereunder, time shall be of the essence with respect
to the taking of such action, and if either Seller or Purchaser fails to take
such action within the applicable time period such failure shall be deemed to be
an irrevocable waiver by that Seller or Purchaser of such right or remedy.

 

(7)           No failure or delay of either party in the exercise of any right
or remedy given to such party hereunder or the waiver by any party of any
condition hereunder for its benefit (unless the time specified herein for
exercise of such right or remedy has expired) shall constitute a waiver of any
other or further right or remedy nor shall any single or partial exercise of any
right or remedy preclude other or further exercises thereof or any other right
or remedy. No waiver by either party of any breach hereunder or failure or
refusal by the other party to comply with its obligations shall be deemed a
waiver of any other or subsequent breach, failure or refusal to so comply.

 

(8)           Neither this Agreement nor any memorandum thereof shall be
recorded and any attempted recordation hereof shall be void and shall constitute
a default.

 

(9)           Delivery of this Agreement shall not be deemed an offer and
neither Seller nor Purchaser shall have any rights or obligations hereunder
unless and until both parties have signed and delivered an original of this
Agreement. This Agreement may be executed in one or more counterparts, each of
which so executed and delivered shall be deemed an original, but all of which
taken together shall constitute but one and the same instrument. This Agreement
may also be executed by facsimile immediately followed by overnight delivery.

 

(10)         Each of the Exhibits and Schedules referred to herein and attached
hereto is incorporated herein by this reference.

 

(11)         The caption headings in this Agreement are for convenience only and
are not intended to be a part of this Agreement and shall not be construed to
modify, explain or alter any of the terms, covenants or conditions herein
contained.

 

(12)         This Agreement shall be interpreted and enforced in accordance with
the laws of the state of New York without reference to principles of conflicts
of laws.

 

(13)         If any provision of this Agreement shall be unenforceable or
invalid, the same shall not affect the remaining provisions of this Agreement
and to this end the provisions of this Agreement are intended to be and shall be
severable. Notwithstanding the foregoing sentence, if (i) any provision of this
Agreement is finally determined by a court of competent jurisdiction to be
unenforceable or invalid in whole or in part, (ii) the opportunity for all
appeals of such determination have expired, and (iii) such unenforceability or
invalidity alters the substance of this Agreement (taken as a whole) so as to
deny either party, in a material way, the realization of the intended benefit of
its bargain, such party may terminate this Agreement within thirty (30) days
after the final determination by notice to the other. If such party so elects to
terminate this Agreement, then this Agreement shall be terminated and neither
party shall have any further rights,

 

34

--------------------------------------------------------------------------------


 

obligations or liabilities hereunder, except for the Surviving Obligations, and
except that Purchaser shall be entitled to a return of the Deposit (together
with all interest accrued thereon, if any) subject to Section 24(3).

 

(14)         SELLER AND PURCHASER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT
OR OTHERWISE) BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED AND
DELIVERED BY EITHER PARTY IN CONNECTION HEREWITH (INCLUDING ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT ON THE GROUNDS THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).

 

(15)         With respect to the AESC – F Property, it should be noted that
Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who are
exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.

 

(16)         Intentionally Omitted.

 

(17)         Purchaser acknowledges that a default by the Seller under one or
more of the Leases shall not give rise to any remedies under this Agreement,
including, without limitation, any right to receive back all or any portion of
the Purchase Price.

 

(18)         To extent that under any Lease, Seller, as lessee (“Lessee”),
incurs damages (including but not limited to fees and expenses of legal counsel)
under the title representation contained in Section 20.1(1) of the Leases and
Purchaser, as lessor, under the Lease (“Lessor”) would be entitled to pursue a
claim with respect to such matter under the title policy received in connection
with the Closing (without waiving any of its rights under such policy except for
a reduction in the policy amount), Lessor shall pursue such claim under the
title policy for the amount of the damages and shall remit to Lessee the amount
of any such damages that has suffered, provided that (y) Lessee pays all of
Lessor’s costs and expenses incurred in connection with Lessor’s pursuit of such
claim and (z) Lessee first pursues such claim under any existing title policy as
the former owner. To the extent that the Title Company that issues the title
policies in connection with the Closing pays any such claim made by Lessor,
Lessee shall indemnify the Lessor against any damages resulting from the
reduction of the title coverage under the Lessor’s title policy upon the payment
of such claim. The provisions of this Section 25(18) shall survive Closing.

 

(19)         The following Sections shall survive the Closing and/or the
termination of this Agreement as more particularly set forth in such Section:
2(5), 3, 8, 9, 10(3), 14,

 

35

--------------------------------------------------------------------------------


 

15, 16(3), 17, 24, 25(2), 25(5), 25(18) and 25(19) (collectively, the “Surviving
Obligations”).

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

 

SELLER

 

 

 

FRC WEST PROPERTY, L.L.C.

 

 

 

 

By:  American Express Travel Related

 

 

 

Services Company, Inc.

 

 

 

 

 

 

 

By:

/s/ David L. Yowan

 

 

 

 

Name:

David L. Yowan

 

 

 

 

Title:

Treasurer

 

 

 

 

AMERICAN EXPRESS TRAVEL RELATED
SERVICES COMPANY, INC.

 

 

 

 

 

By:

/s/ David L. Yowan

 

 

Name:

David L. Yowan

 

 

Title:

Treasurer

 

 

 

 

IDS PROPERTY CASUALTY INSURANCE
COMPANY

 

 

 

By:

/s/ David L. Yowan

 

 

Name:

David L. Yowan

 

 

Title:

[ILLEGIBLE]

 

 

37

--------------------------------------------------------------------------------


 

 

PURCHASER

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

Name:

G. Joseph Cosenza

 

 

Title:

President

 

38

--------------------------------------------------------------------------------

 